 






THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT
 
TO §15-48-10, CODE OF LAWS OF SOUTH CAROLINA (1976)
 

 


AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS




by and among




SANTOLUBES MANUFACTURING LLC AND SANTOLUBES SPARTANBURG HOLDINGS LLC
as the Buying Parties,


AND


BLACKMAN UHLER SPECIALTIES, LLC,
AND
SYNALLOY CORPORATION,
as the Selling Parties






Dated




October 2, 2009







--------------------------------------------------------------------------------




TABLE OF CONTENTS


 


 
1.
Purchase and Sale Purchased Business. 
1

 
 
 
1.1
Purchased Assets 
1

 
 
1.2
Synalloy Quit Claim Conveyance 
3

 
 
1.3
Excluded Assets 
3

 
 
1.4
Assumed Liabilities 
3

 
 
1.5
Excluded Liabilities 
4

 
 
1.6
Closing Date 
4

 
 
1.7
Purchase Price. 
4

 
 
1.8
Allocation of Purchase Price 
6

 
 
1.9
Other Calculations 
6

 
2.
Purchase and Sale of Real Property. 
6

 
 
 
2.1
Purchase and Sale 
6

 
 
2.2
Real Property Purchase Price. 
6

 
 
2.3
Conveyance 
6

 
 
2.4
Title Insurance 
7

 
 
2.5
Review Right, Inspection and Survey 
7

 
 
2.6
Closing 
7

 
 
2.7
Taxes; Closing Costs and Prorations. 
7

 
 
2.8
Allocation of Real Property Purchase Price 
7

 
3.
Representations and Warranties of the Selling Parties. 
8

 
 
 
3.1
Organization and Authority 
8

 
 
3.2
Authorization; Binding Obligation 
8

 
 
3.3
No Violations 
8

 
 
3.4
Real Property. 
8

 
 
3.5
Intellectual Property. 
9

 
 
3.6
Environmental Matters 
10

 
 
3.7
Product Liability Claims; Warranties. 
11

 
 
3.8
Taxes 
12

 
 
3.9
Financial Statements. 
12

 
 
3.10
Absence of Changes 
12

 
i

--------------------------------------------------------------------------------


 
3.11
Title to Assets; Purchased Assets Complete 
13

 
 
3.12
Permits, Licenses 
13

 
 
3.13
This section is intentionally left blank. 
13

 
 
3.14
Compliance with Laws and Litigation 
14

 
 
3.15
Labor Relations; Employees 
14

 
 
3.16
Employees Benefit Plans 
14

 
 
3.17
Agreements 
15

 
 
3.18
Books and Records 
15

 
 
3.19
Approvals and Filings 
15

 
 
3.20
Operating Condition 
15

 
 
3.21
Purchased Business 
15

 
 
3.22
Transactions with Affiliated Parties 
15

 
 
3.23
Inventory 
16

 
 
3.24
Accounts Receivable 
16

 
 
3.25
Accounts Payable 
16

 
 
3.26
Indebtedness 
16

 
 
3.27
Undisclosed Liabilities 
16

 
 
3.28
Liabilities; Solvency. 
16

 
 
3.29
Customer List 
17

 
 
3.30
Supplier List 
17

 
 
3.31
Brokers 
17

 
 
3.32
Full Disclosure 
17

 
4.
Representations and Warranties of the Buying Parties 
18

 
 
 
4.1
Organization and Authority 
18

 
 
4.2
Authorization; Binding Obligation 
18

 
 
4.3
No Violations 
18

 
 
4.4
Brokers 
18

 
5.
Certain Covenants. 
18

 
 
 
5.1
General 
18

 
 
5.2
Information 
19

 
 
5.3
Employees. 
19

 
 
5.4
Completion of Identified Environmental Projects 
19

 
 
5.5
Reimbursement for Augusta Pump and Treat Obligations 
20

 
ii

--------------------------------------------------------------------------------


 
5.6
Santolubes's Post-Closing Payment and Contract Duties 
21

 
 
5.7
Santolubes's Utility Duties 
21

 
 
5.8
Adjustments for Taxes 
21

 
 
5.9
Name Change 
21

 
 
5.10
Further Assurances 
21

 
6.
Closing. 
22

 
 
 
6.1
Closing Deliveries of the Selling Parties 
22

 
 
6.2
Closing Deliveries of Santolubes 
23

 
7.
Conditions Precedent to Santolubes’s Obligations 
24

 
 
 
7.1
Representations and Warranties of both the Selling Parties True at the Closing 
24

 
 
7.2
Performance by the Selling Parties 
24

 
 
7.3
Litigation 
24

 
 
7.4
Delivery of Materials 
24

 
8.
Conditions Precedent to Obligations of the Selling Parties 
24

 
 
 
8.1
  Representations and Warranties of the Buying Parties True at the Closing
                       24 

 
 
8.2
Performance by Santolubes 
24

 
 
8.3
Delivery of Materials 
24

 
 
8.4
Purchase Prices 
24

 
9.
Survival of Representations, Warranties and Covenants; Indemnification. 
24

 
 
 
9.1
Survival 
24

 
 
9.2
Indemnification by the Selling Parties 
25

 
iii

--------------------------------------------------------------------------------


 
9.3
Indemnification by Santolubes 
25

 
 
9.4
Timing of Delivery of Notice of Claim 
26

 
 
9.5
Limitation of Liability 
26

 
 
9.6
Right of Subrogation 
26

 
 
9.7
No Duplication 
27

 
 
9.8
Exclusive Remedy 
27

 
 
9.9
Notice of Claim 
27

 
 
9.10
Direct Claims 
27

 
 
9.11
Third Party Claims. 
27

 
 
9.12
Effect of Investigation 
28

 
 
9.13
Workers' Compensation Claims 
28

 
10.
Miscellaneous Provisions. 
28

 
 
 
10.1
Bulk Sales Laws, Sales, Use and Transfer Tax 
28

 
 
10.2
Restrictive Covenants. 
29

 
 
10.3
Notices 
30

 
 
10.4
Expenses 
31

 
 
10.5
Entire Agreement, Modification 
31

 
 
10.6
Assignment; Binding Effect 
31

 
 
10.7
Additional Assurances 
31

 
 
10.8
Consents, Approvals and Discretion 
32

 
 
10.9
Governing Law 
32

 
 
10.10
Arbitration 
32

 
 
10.11
Waiver 
33

 
 
10.12
Rules of Interpretation. 
33

 
 
10.13
Public Announcement 
34

 
 
10.14
Severability 
34

 
 
10.15
Amendment of Agreement 
34

 
 
10.16
Execution in Counterparts 
34

 
 
10.17
No Third Party Beneficiary 
34



iv

--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS




SCHEDULES


Schedule A                                Products
Schedule 1.1(e)                                           Assigned Contracts
Schedule 1.1(h)                                           Permits
Schedule 1.8                                Allocation of Purchase Price for the
Purchased Assets
Schedule 2.1                                Description of Spartanburg Site
Schedule 2.8                                Allocation of Purchase Price for the
Real Property
Schedule 3.4(a)                                           Real Property
Schedule 3.6                                Environmental Matters
Schedule 3.7(b)                                           Product Liability
Claims
Schedule 3.9                                Financial Statements
Schedule 3.10                                           Absence of Changes
Schedule 3.11                                           Permitted Liens
Schedule 3.12                                           Permits, Licenses
Schedule 3.15                                           Purchased Business
Employees
Schedule 5.4                                Identified Retained Environmental
Projects
Schedule 5.5                                Identified Transferred Environmental
Projects
Schedule 7.3                                Litigation






EXHIBITS


Annex A                                Definitions
Exhibit A                                Real Property Lease
Exhibit B                                Outsourcing Agreement
Exhibit C                                RCRA Permit Financial Assurance
Agreement


i

--------------------------------------------------------------------------------




AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS
 
THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of October 2,
2009, by and among SantoLubes Manufacturing LLC, a Missouri limited liability
company ("Santolubes"), SantoLubes Spartanburg Holdings LLC, a South Carolina
limited liability company ("Santolubes Spartanburg") (collectively, Santolubes
and Santolubes Spartanburg are the "Buying Parties"), Blackman Uhler
Specialties, LLC, a South Carolina limited liability company ("BU") and Synalloy
Corporation, a Delaware corporation ("Synalloy") (collectively, BU and Synalloy
are the "Selling Parties").    Unless otherwise indicated, capitalized terms
used herein shall have the meanings given such terms in Annex A of this
Agreement.
 
W I T N E S S E T H:
 
WHEREAS, BU engages in the specialty chemical business from a plant site in
Spartanburg, South Carolina (the "Spartanburg Site"), and in the past also
conducted such specialty chemical business from a plant site in Augusta, Georgia
(the "Augusta Site"), where it manufactures, uses sells and distributes the
products listed on Schedule A (the "Products"), and performs conversions under
toll and contractual agreements (the "Purchased Business"); and
 
WHEREAS, Synalloy owns all the real estate and improvements containing the
Spartanburg Site and the Augusta Site (collectively, "Sites") and formerly
conducted the Purchased Business from the Sites; and
 
WHEREAS, BU desires to sell, transfer and assign to Santolubes, and Santolubes
 
desires to purchase and acquire from BU, substantially all of the assets of BU
associated with the Purchased Business excluding the Sites, and Santolubes has
agreed to assume certain of the Liabilities of BU relating to the Purchased
Business, all on the terms set forth herein; and
 
WHEREAS, Synalloy desires to sell, transfer and assign the Spartanburg Site to
Santolubes Spartanburg, and Santolubes Spartanburg desires to buy the
Spartanburg Site from Synalloy;
 
NOW THEREFORE, in consideration of the premises and the agreements, covenants,
representations and warranties hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed, the Selling Parties and the Buying Parties agree as follows:
 
1. PURCHASE AND SALE PURCHASED BUSINESS.
 
1.1 Purchased Assets.  Upon the terms and subject to the conditions of this
Agreement and in reliance upon the representations and warranties contained
herein, on the Closing Date, BU shall sell, transfer, assign, convey and deliver
to Santolubes, and Santolubes shall purchase from BU, free and clear of all
Liens (except Permitted Liens and subject to the Excluded Assets set forth in
Section 1.3), all of the assets that are used, owned, or leased by BU and that
are used or held for use by BU in or in connection with the Purchased Business,
including, without limitation:
 
(a) All improvements and fixtures owned by BU and located on or at the
Spartanburg Site;
 
(b) all of BU's owned or leased equipment, machinery, fixtures and improvements,
tooling, spare parts, supplies, tools, dies, and other material located upon or
in the Spartanburg Site or used in or in connection with the operation of the
Purchased Business, including without limitation, all of the items of equipment
and machinery, identified and/or included in the Master Balance Sheet, and all
of the replacements for any of the foregoing, and any rights of BU to the
warranties and licenses received from the manufacturers and distributors of said
items and to any related claims, credits, rights of recovery and set-off with
respect to said items, but only to the extent such rights are assignable (the
"Manufacturing Equipment");
 
1

--------------------------------------------------------------------------------


(c) all of the motor vehicles, whether or not licensed or registered to operate
on public highways, including, without limitation, automobiles, trucks,
forklifts, loaders, self-propelled carts, sweepers and other motorized
equipment, used or held for use by BU in the conduct of the Purchased Business,
including without limitation, those vehicles and equipment identified and/or
included in the Master Balance Sheet, and all spare parts, fuel and other
supplies, tools and other items used or held for use by BU in the operation or
maintenance thereof (collectively, the "Motor Vehicles");
 
(d) All Product-related Inventory, wherever located as of the Closing Date as
well as BU's right to receive Product-related Inventory that was ordered by BU
from suppliers prior to but not received by BU as of the Closing Date;
 
(e) All of BU's Contracts relating exclusively or principally to the Purchased
Business or the manufacture, purchase, use, sale and distribution (or any of
them) of the Products, all of which are set forth on Schedule 1.1(e) (the
"Assigned Contracts"), provided, however, none of the following Contracts are
included in the Assigned Contracts: (1) all computer, software, telephone
(except rights to BU's telephone number(s)), financial, employee support or
other services, goods and accommodations which Synalloy or any Affiliate of
Synalloy furnished to BU prior to Closing, and (2) Contracts involving the
lending of money to or for the benefit of BU;
 
(f) All deposits and rights associated with prepaid expenses, if any, made by BU
that are accrued but unused as of the Closing Date and that relate exclusively
to the Assigned Contracts, including, without limitation, the items listed or
otherwise included in the Master Balance Sheet (the "Prepaid Expenses");
 
(g) the Intellectual Property Assets as described in Section 3.5, including BU's
domain name, web addresses, and telephone number(s);
 
(h) to the extent their transfer is permitted by Law, all Permits related to the
Purchased Business, including all applications therefore, including, without
limitation, those identified on Schedule 1.1(h);
 
(i) all trade, customer accounts and notes receivable, unbilled retention, costs
in excess of billings, unbilled revenues, reimbursable costs and expenses and
other claims for money due to BU relating to the Purchased Business, including,
without limitation, those identified and/or included in the Master Balance Sheet
(collectively, the "Accounts Receivables"); provided, however, no Accounts
Receivable owed by any Affiliate of Synalloy are included in the Accounts
Receivable or the Purchased Assets unless the same are included in the Master
Balance Sheet;
 
(j) all mailing lists, equipment maintenance records, warranty information,
specifications for plant facilities and products, records of plant operations
and the source and disposition of materials used and produced therein, standard
forms of documents, manuals of operation or business procedures, and other
proprietary or confidential information to the extent the same may be necessary
or desirable for the operation of the Purchased Business;
 
(k) all BU customer lists, including that certain recently generated list of all
of BU's customers, that have purchased the Products since January 1, 2007,
setting forth the name and address of each such customer (the "Customer List");
 
2

--------------------------------------------------------------------------------


(l) all BU supplier lists, including that certain recently generated list of all
of BU's suppliers that have supplied Inventory related to the Purchased Business
and the Products, since January 1, 2007, setting forth the name and address of
each such supplier (the "Supplier List");
 
(m) all books, files and records of BU relating to the business and operations
of the Purchased Business (other than minutes of corporate meetings, capital
stock ledger and purely corporate records which Santolubes may agree are not
necessary or advisable to the conduct of the Purchased Business);
 
(n) all goodwill of BU relating to the Purchased Business;
 
(o) all claims, warranties, guaranties, refunds, causes of action, rights of
recovery, rights of set off and rights of recoupment of every kind and nature
that relate to the Purchased Business, the Purchased Assets and the Products;
and
 
(p) all other personal property owned by BU or used or held for use by BU in the
conduct of the Purchased Business, of whatever type or description including,
without limitation, all furniture, office equipment, communicating equipment,
computers, and office supplies (but excluding, however, any computer equipment,
telephone equipment or software in which BU owns or owned a partial interest
together with Synalloy and/or any Affiliate of Synalloy).
 
The Purchased Business, including, without limitation, the foregoing properties
and assets of BU (excepting those assets expressly excluded by Section 1.2), are
herein referred to as the "Purchased Assets" (which term, however, when used
herein with respect to any date prior to the Closing Date, shall be deemed to
refer to the properties and assets of BU that would constitute the "Purchased
Assets" hereunder if the Closing were to take place on such date).
 
1.2 Synalloy Quit Claim Conveyance.   Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations and
warranties contained herein, on the Closing Date, Synalloy, by a Bill of Sale,
shall convey to the Buying Parties all right, title and interest of Synalloy, if
any, in (a) the fixtures and improvements that are located on the Spartanburg
Site and are not otherwise conveyed to Santolubes Spartanburg by Synalloy
pursuant to Section 2.3, and (b) all chemical manufacturing/processing equipment
and supplies located at the Spartanburg Site and used in connection with the
Purchased Business.  Such conveyance by Synalloy shall be free and clear of all
Liens, except Permitted Liens.
 
1.3  Excluded Assets.  Notwithstanding the provisions of Sections 1.1 and 1.2,
it is hereby agreed that the Purchased Assets shall not include, and BU and
Synalloy are not selling to Santolubes, and Santolubes is not purchasing or
acquiring from BU or Synalloy, those assets expressly excluded in Sections 1.1
(e), (i), (m) and (p) (the assets expressly excluded by this Section 1.3,
collectively the "Excluded Assets").
 
1.4 Assumed Liabilities.  At the Closing, Santolubes shall by written instrument
assume, and after the Closing shall perform and discharge (i) the Liabilities
and obligations of BU under the Assigned Contracts but only to the extent any
required third party consents to the assignment and transfer thereof to
Santolubes has been obtained and only to the extent such Liabilities and
obligations relate to periods subsequent to the Closing and do not arise from
acts or omissions of the BU that give rise to a breach of any of the Assigned
Contracts, (ii) all Accounts Payable of BU incurred in the ordinary course of
the Purchased Business, but only to the extent so reflected in the Master
Balance Sheet subject to any adjustments reflected in the Revised Closing Date
Balance Sheet, and (iii) all Accruals of BU incurred in the ordinary course of
the Purchased Business, but only to the extent so reflected in the Master
Balance Sheet subject to any adjustments reflected in the Revised Closing Date
Balance Sheet (collectively, the "Assumed Liabilities").  The undertakings of
Santolubes referred to in this Section 1.4 shall not in any way limit
Santolubes's right of recourse as set forth in this Agreement for any breach of
the covenants, representations or warranties of BU contained herein.  The
assumption by Santolubes of the Assumed Liabilities shall not enlarge any rights
or remedies of any third parties under any Contracts or arrangements with
BU.  Nothing herein shall prevent Santolubes from contesting with a third party
in good faith any of the Assumed Liabilities.
 
3

--------------------------------------------------------------------------------


1.5 Retained Liabilities.  Except for the Assumed Liabilities, Santolubes shall
not assume or incur any Liabilities or obligations of BU (the "Retained
Liabilities").  BU shall remain liable to pay, perform and discharge, any and
all of the Retained Liabilities; provided however, that BU makes no such
commitment with regard to Environmental Claims.
 
1.6 Closing Date.  The purchase and sale of the Purchased Assets provided for in
Section 1.1 (the "Closing") shall take place October 2, 2009, at the office of
BU at the Spartanburg Site contemporaneously with the execution and delivery of
this Agreement by the Buying Parties and the Selling Parties on the date set
forth above, provided all of the conditions specified in Articles 7 and 8 shall
have been satisfied or waived, or at such other place or time or on such other
date as BU and Santolubes may agree upon in writing The effective date and time
of the sale and purchase transactions described in this Agreement shall be 11:59
p.m., October 2, 2009 (such date and time being herein called the "Closing
Date").
 
1.7  Purchase Price.(a) Purchase Price.  The purchase price for the Purchased
Assets (the "Purchase Price") shall be the Net Book Value on the Closing Date,
as shown in the Master Balance Sheet, subject to any adjustments determined in
accordance with Section 1.7(c) below.  The Purchase Price shall be adjusted and
paid in the amount and in the manner set forth in Sections 1.7(b) and (c) below.
 
(b) Payment Amount.  At the Closing, Santolubes shall pay to BU, in United
States dollars by wire transfer of immediately available funds, the Purchase
Price as calculated by reference to a preliminary Master Balance Sheet prepared
by the Selling Parties based on the most recent financial information of the
Selling Parties as of the Closing Date, which information may not reflect all
financial transactions of BU occurring on or shortly before the Closing
Date.  Within five (5) Business Days following the Closing Date, the Selling
Parties shall update the preliminary Master Balance Sheet with financial
information of the Selling Parties based on the actual financial information of
BU as of the Closing Date and shall furnish this revised Master Balance Sheet to
Buying Parties by said fifth Business Day.  If the Purchase Price determined in
the revised Master Balance Sheet is less that the Purchase Price determined in
the preliminary Master Balance Sheet, the Selling Parties shall immediately pay
such difference to Santolubes. If the Purchase Price determined in the revised
Master Balance Sheet is greater that the Purchase Price determined in the
preliminary Master Balance Sheet, Santolubes shall immediately pay such
difference to the Selling Parties.  Nothing in this Section 1.7 (b) shall affect
or in any way prejudice the parties’ rights and obligations under Section 1.7
(c).
 
(c) Purchase Price Adjustment.
 
(i) Revised Closing Date Balance Sheet.  As soon as practicable after the
Closing, but no later than the ninetieth (90th) day following the Closing,
Santolubes, at its expense, may prepare and deliver, or cause to be prepared and
delivered, to BU (i) a balance sheet that reflects proposed adjustments to the
Master Balance Sheet (the "Revised Closing Date Balance Sheet") and (ii) a
schedule (the "Revised Closing Schedule") setting forth a calculation of any
difference between the Purchase Price paid at Closing, and the Net Book Value of
the Purchased Assets based on the Revised Closing Date Balance Sheet. The
Revised Closing Date Balance Sheet and the Revised Closing Schedule shall be
prepared in a manner consistent with Section 1.7(c)(v).
 
4

--------------------------------------------------------------------------------


(ii) Protest Notice.  Within thirty (30) days after Santolubes's delivery of the
Revised Closing Date Balance Sheet and the Revised Closing Schedule to BU, BU
may deliver written Notice, which may be electronic, to Santolubes of any
objections, including the basis therefor, BU may have to the Revised Closing
Date Balance Sheet and/or the Revised Closing Schedule (the "Protest
Notice").  Unless otherwise agreed by BU and Santolubes in writing, the failure
of BU to deliver such Protest Notice within the prescribed time period will
constitute BU's irrevocable acceptance of the Revised Closing Date Balance Sheet
and the Revised Closing Schedule.
 
(iii) Resolution of Protest.  If Santolubes and BU are unable to resolve any
accounting disagreement with respect to the Revised Closing Date Balance Sheet
and/or the Revised Closing Schedule within twenty (20) days following the
delivery of any Protest Notice, then either BU or Santolubes may refer the items
in dispute (the "Contested Items") to a nationally recognized firm of
independent public accountants as to which BU and Santolubes mutually agree (the
"Accountants"), which will not be the regular accounting firm of BU or
Santolubes or any firm providing material services thereto.  Any undisputed
amount due from BU to Santolubes or Santolubes to BU, as the case may be, shall
be paid within five (5) Business Days after delivery of the Protest Notice as
set forth in Section 1.7(c)(ii), with payment calculated and paid as set forth
in Section 1.7(c)(iv).  Promptly, but not later than thirty (30) days after
acceptance of their appointment, the Accountants will determine resolution of
(based solely on presentations to the Accountants by BU and Santolubes and not
by independent review) and will render a report as to the Contested Items and
the resulting Revised Closing Date Balance Sheet and Revised Closing Schedule,
which report will be conclusive and binding upon BU and Santolubes.  In
resolving any Contested Item, the Accountants may not assign a value to any
particular item greater than the greatest value for such item claimed by BU or
Santolubes or less than the lowest value for such item claimed by BU or
Santolubes, in each case as presented to the Accountants.  The fees and expenses
of the Accountants shall be borne on a proportionate basis by each of BU and
Santolubes, based on the inverse proportion of the respective percentages of the
dollar value of disputed issues determined in favor of BU and Santolubes.  In
making its determination, the Accountants shall only consider the Contested
Items that remain in dispute.
 
(iv) Payment of Adjustment.  Within five (5) Business Days after the final
determination of the Revised Closing Date Balance Sheet and the Revised Closing
Schedule (or with respect to undisputed amounts thereon or the failure of BU to
submit a timely Protest Notice) pursuant to the provisions of this Section
1.7(c), the amount shall be calculated and paid as follows:
 
(a) If the Net Book Value as determined in the Revised Closing Date Balance
Sheet is less than the Purchase Price, BU shall pay for the account of
Santolubes the amount of such difference by wire transfer of immediately
available funds to the bank account specified by Santolubes.
 
(b) If the Net Book Value as determined in the Revised Closing Date Balance
Sheet is greater than the Purchase Price, Santolubes shall pay to BU the amount
of such difference by wire transfer of immediately available funds to the bank
account specified by BU.
 
(c) To the extent amounts are owed by both BU and Santolubes, the amounts due
shall be netted and the party with the remaining amount payable shall wire funds
as set forth above.
 
5

--------------------------------------------------------------------------------


The amount of any payment to be made pursuant to this Section 1.7(c)(iv) shall
bear interest from and including the Closing Date, but excluding the date of
payment, at a rate per annum equal to the prime rate as published in The Wall
Street Journal, Eastern Edition in effect from time to time during the period
from the Closing Date to the date of payment.  Such interest shall be payable at
the same time as the payment to which it relates and shall be calculated daily
on the basis of a year of 365 days and the actual number of days elapsed.  BU or
Santolubes, as the case may be, shall provide wire instructions to Santolubes or
BU, as the case may be, with respect to any such payment at least two (2)
Business Days prior to the payment thereof.
 
(v) Determinations.  The Net Book Value for all purposes of this Agreement shall
be calculated in accordance with GAAP, and to the extent consistent therewith,
in accordance with BU's historical practices.
 
(vi) Cooperation.  For purposes of complying with the terms set forth herein,
each party will reasonably cooperate with and promptly make available to the
other party and its auditors and representatives all information, records, data
and supporting papers relevant to the preparation of the Revised Closing Date
Balance Sheet and the Revised Closing Schedule and any adjustment being
disputed, and will cause BU to permit access to its facilities and personnel, as
may be reasonably required in connection with the preparation and analysis of
the Revised Closing Date Balance Sheet and the Revised Closing Schedule and the
resolution of any disputes thereunder.
 
1.8 Allocation of Purchase Price.  BU and Santolubes acknowledge and agree that
the consideration paid by Santolubes for the Purchased Assets shall be allocated
as set forth on Schedule 1.8, which allocation is consistent with the
requirements of Section 1060 of the Code and the regulations thereunder.  Each
party hereto agrees (i) to complete jointly and to file separately Form 8594
with its Federal income tax return, consistent with such allocation, for its
current tax year, and (ii) that it will no take a position on any income,
transfer or gains tax return, before any Governmental or Regulatory Authority
charged with the collection of any such Tax or in any judicial proceeding, that
is in any manner inconsistent with the terms of such allocation without the
consent of the other party.  
 
1.9  Other Calculations.  All assets and Liabilities in respect of the business
of BU affecting the calculation of the Purchase Price shall be determined, and
all utilities, property taxes, lease payments and similar items of expense
(exclusive of insurance) in respect of the Purchased Business and Purchased
Assets of BU, and BU's reserves for the same as of the Closing Date, shall be
shown or included in the Master Balance Sheet.
 
2.  PURCHASE AND SALE OF REAL PROPERTY.
 
2.1 Purchase and Sale.  Upon the terms and subject to the conditions of this
Agreement and in reliance upon the representations and warranties contained
herein, on the Closing Date, Synalloy shall sell, transfer and convey to
Santolubes Spartanburg, the Spartanburg Site, which site is more fully described
in Schedule 2.1, together with all buildings, fixtures and other improvements
located on the Spartanburg Site and rights and interests associated therewith or
otherwise appurtenant thereto (collectively, the "Real
Property").  Contemporaneously with the purchase and sale of the Real Property,
Santolubes Spartanburg, as lessor, and Synalloy, as lessee, shall execute and
deliver a lease, substantially in the form attached as Exhibit A, with respect
to a portion of the Spartanburg Site (the "Real Property Lease").
 
2.2 Real Property Purchase Price.  The purchase price for the Real Property
shall be One Million One Hundred Twenty-Nine Thousand Nine Hundred Twenty-Two
($1,129,922.00) (the "Real Property Purchase Price").  The Real Property
Purchase Price shall be paid by wire transfer of immediately available funds
contemporaneously with the payment of the Purchase Price for the Purchased
Assets and pursuant to written wire transfer instructions delivered by Synalloy
to Santolubes Spartanburg prior to Closing.
 
6

--------------------------------------------------------------------------------


2.3 Conveyance.  Synalloy shall convey to Santolubes Spartanburg at the Closing
good, valid, marketable, indefeasible and insurable fee simple title to the Real
Property that it is purchasing herein by limited warranty deed in customary
recordable form reasonably acceptable to Santolubes Spartanburg, free and clear
of any and all liens, claims, encumbrances, options, restrictions and adverse
rights and interests whatsoever, save and except the Permitted Liens.
 
2.4 Title Insurance.  Santolubes Spartanburg shall be responsible for purchasing
such title insurance, if any, as it deems advisable, and the Selling Parties
shall have no liability to obtain or pay for such title insurance.
 
2.5 Review Right, Inspection and Survey.  Santolubes Spartanburg acknowledges
and agrees that prior to the Closing Date it and its authorized representatives,
including surveyor and environmental inspection personnel, have had reasonable
access to the Real Property for the purpose of inspecting same and obtaining a
survey or updated survey, and customary environmental investigation reports, as
SantoLubes Spartanburg reasonably determined.  The Selling Parties have no
responsibility to pay the cost of any such survey or environmental inspections
or reports obtained by Santolubes Spartanburg.
 
2.6 Closing.  The closing of the purchase of the Real Property as contemplated
by this Agreement shall occur simultaneously with, and at the same location as,
the Closing of the Purchased Assets.
 
2.7 Taxes; Closing Costs and Prorations.
 
(a) Taxes.  All Taxes and special assessments accrued and not yet payable for
the current tax year and relating to the Real Property and Equipment should be
reflected as an Accrual in the Master Balance Sheet.
 
(b) Other Prorations.  All accrued and not yet payable utility costs for the
Business as of the Closing Date should be reflected as an Accrual or Accounts
Payable in the Master Balance Sheet, and to the extent a final meter reading is
obtained as of the Closing Date, the final meter reading shall be utilized for
purposes of allocating such utilities between the Selling Parties and the Buying
Parties.
 
(c) Other Closing Costs.  The Buying Parties shall be responsible for paying the
costs of any title search and abstracting fees, environmental examinations
performed or requested by any of the Buying Parties, and the cost of any title
insurance and survey procured by the Buying Parties.  Each party shall pay its
own attorneys fees incurred in connection with the negotiation and preparation
of this Agreement and the consummation of the Closing as contemplated
hereby.  Synalloy shall pay the recording fees and Taxes for the recording of
the deed to Santolubes Spartanburg, and the Buying Parties shall pay the
recording fee and Taxes for any mortgage securing any financing obtained by
them.  Other closing costs shall be allocated between the parties in accordance
with normal custom in connection with commercial real estate closing
transactions in the community where the Real Property is located.
 
2.8 Allocation of Real Property Purchase Price.  Synalloy and Santolubes
Spartanburg acknowledge and agree that the consideration paid by Santolubes for
the Real Property shall be allocated as set forth on Schedule 2.8, which
allocation is consistent with the requirements of Section 1060 of the Code and
the regulations thereunder.  Synalloy and Santolubes Spartanburg agree (i) to
complete jointly and to file separately Form 8594 with its Federal income tax
return, consistent with such allocation, for its current tax year, and (ii) that
it will no take a position on any income, transfer or gains tax return, before
any Governmental or Regulatory Authority charged with the collection of any such
Tax or in any judicial proceeding, that is in any manner inconsistent with the
terms of such allocation without the consent of the other party.
 
7

--------------------------------------------------------------------------------


3. REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES.
 
With respect to the Purchased Business, the Purchased Assets and the Real
Property, the Selling Parties jointly and severally hereby represent and warrant
to the Buying Parties, as of the Closing Date, as follows:
 
3.1  Organization and Authority.  BU is a limited liability company and is duly
organized, validly existing and in good standing under the laws of the State of
South Carolina, and Synalloy is a corporation and is duly organized, validly
existing and in good standing under the laws of the State of Delaware.  The
Selling Parties have all power and authority necessary to carry on that portion
of the Purchased Business as now conducted by them and to own or lease and
operate the Purchased Business, Purchased Assets and Real Property as and in the
places where such business is now conducted and such assets are now owned,
leased or operated.  The Selling Parties are duly qualified or licensed to do
business and are in good standing as a foreign limited liability company or
foreign corporation, as the case may be, in each of the jurisdictions where the
nature of its business requires it to be so qualified, except where the failure
to be so qualified has not or would not result in, or is not reasonably expected
to result in, a Material Adverse Effect on the Purchased Business, the Purchased
Assets or the Real Property.
 
3.2 Authorization; Binding Obligation.  The Selling Parties have the power and
authority to execute and deliver this Agreement and the Transaction Documents
and to perform and consummate the transactions contemplated hereby or
thereby.  The execution, delivery and performance by the Selling Parties of this
Agreement and the Transaction Documents have been duly authorized and approved
by all requisite corporate or company or other action, as applicable.  This
Agreement and the Transaction Documents to be executed and delivered by either
or both of the Selling Parties are the valid and legally binding obligation of
the Selling Parties, enforceable against the Selling Parties in accordance with
their respective terms, except to the extent that enforcement of the rights and
remedies created thereby may be limited by bankruptcy and other similar Laws of
general application affecting the rights and remedies of creditors and by
general equity principles.
 
3.3 No Violations.  The execution, delivery and performance of this Agreement
and the Transaction Documents by the Selling Parties and the consummation of the
transactions contemplated hereby and thereby will not result in a breach or
violation of, or in a default under BU's certificate of formation or operating
agreement (or other governing document), Synalloy's articles of incorporation or
by-laws, or any statute applicable to the Selling Parties, any Contract to which
either of the Selling Parties is a party or by which the Selling Parties or
their properties are bound or affected, or any Order.  No consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental or Regulatory Authority is required by the Selling Parties in
connection with the execution and delivery of this Agreement, the Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby.
 
3.4 Real Property.(a) The Real Property is the only real property owned or
leased by the Selling Parties and used by the Selling Parties in the operation
of the Purchased Business.  With respect to the Real Property: (i) Synalloy has
good, valid and marketable fee simple title to such parcel, free and clear of
any Lien except for the Permitted Liens; (ii) there are no leases, subleases,
licenses, concessions, or other Contracts, written or oral, granting to any
Person the right of use or occupancy of any portion of the Real Property; (iii)
there are no outstanding options or rights of first refusal to purchase the Real
Property, or any portion thereof or interest therein; (iv) the Real Property has
permanent, direct, immediate and uninterrupted rights of access to dedicated
public rights of way and roads sufficient for the operation of the Purchased
Business, and Synalloy has obtained all necessary curb cut permits or other
necessary authorization from all applicable Governmental or Regulatory
Authorities allowing Synalloy to connect and/or tie the Real Property directly
into such public rights of way; (v) no fact or condition exists which would
prohibit or adversely affect the ordinary rights of access to and from the Real
Property from and to the existing highways and roads and there is no pending or
threatened restriction or denial, governmental or otherwise, upon such ingress
and egress; (vi) except for the Permitted Liens, the Real Property may be used
and occupied for the Purchased Business, and no Laws prohibit the occupancy of
the Real Property for such purpose; (vii) there are no commitments or agreements
with any Governmental or Regulatory Authority affecting the Real Property that
would be binding on the Buying Parties after the Closing Date that have not been
specifically disclosed in writing in Schedule 3.4(a); (viii) the Selling Parties
have not received notice of any condemnation, proposed condemnation or any
similar proceeding affecting the Real Property and to the Knowledge of the
Selling Parties, no such condemnations, proposed condemnations or any similar
proceedings affecting the Real Property are planned;  (ix) the Real Property is
serviced by public utilities or utilities that are available to the Real
Property by valid, unencumbered and appurtenant easements, all such utilities
are installed and operating and all installation and connection charges with
respect thereto have been paid in full; (x) all Permits for use of such
utilities have been obtained from all Governmental or Regulatory Authorities or
other entities regulating the use thereof, and there is sufficient water, sewer,
gas and electricity available to the Real Property to service properly the
Purchased Business; (xi) there is not any claim of adverse possession or
prescriptive rights involving the Real Property, and there are no parties in
possession of any portion of the Real Property other than the Selling Parties;
and (xii) no public improvements have been commenced and, to the Knowledge of
the Selling Parties, no such public improvements are planned, which may result
in special assessments against or otherwise materially adversely affect the Real
Property.
 
8

--------------------------------------------------------------------------------


(b) Except for the Permitted Liens, the current use of the Real Property does
not violate any instrument of record or agreement affecting the Real
Property.  There is no violation of any covenant, condition, restriction,
easement, agreement or order of any Governmental or Regulatory Authority having
jurisdiction over any of the Real Property that affects such Real Property or
the use or occupancy thereof or which would adversely affect the Buying Parties'
conduct of the Purchased Business following the Closing in substantially the
same manner as BU conducting the Purchased Business prior to Closing.  To the
Knowledge of the Selling Parties, no part of the Real Property consists of a
wetlands area protected as such under applicable Law.
 
3.5 Intellectual Property.
 
(a) The following intellectual property of BU is included in the Purchased
Assets (collectively, the "Intellectual Property Assets"): the name "Blackman
Uhler," processes, common law trademarks, common law trade names, common law
service marks, trade dress, logos, copyrights and mask works, domain names (and
all registrations, applications, reissuances, continuations,
continuations-in-part, revisions, extensions, reexaminations and associated
goodwill with respect to each of the foregoing), trade secrets, confidential
business information (including ideas, formulas, compositions, inventions,
know-how, production processes and techniques, research and development
information, drawings, designs, plans, proposals and technical data, financial,
marketing and business data and pricing and cost information), Permits,
franchises, licenses, distribution rights and the like and other proprietary
rights used in or relating to the Products, (in whatever form or medium),
including all rights to institute and prosecute all suits and proceedings and
take all actions necessary or proper to collect, assert or enforce any claim,
right of title of any kind in and to the items listed above.
 
9

--------------------------------------------------------------------------------


(b) With respect to the Intellectual Property Assets:  (i) BU owns and possesses
all right, title and interest in and to, or has a valid and enforceable license
to use, the Intellectual Property Assets, (ii) no claim by any third party
contesting the validity, enforceability, use or ownership of any of the
Intellectual Property Assets, has been made or is threatened; (iii) BU has
received no notice of any infringement or misappropriation by any third party
with respect to the Intellectual Property Assets; and (iv) with respect to the
Intellectual Property Assets, BU has not infringed, misappropriated or otherwise
conflicted with any Intellectual Property of any third parties.
 
(c) The Intellectual Property Assets comprises all of the Intellectual Property
that is owned by BU and used by BU in the operation of the Purchased Business as
currently conducted.  All of the Intellectual Property Assets will be owned or
available for use by Santolubes immediately after the Closing.
 
3.6 Environmental Matters.  Schedule 1.1(h) sets forth, and the Selling Parties
have obtained, all Permits required under applicable Environmental, Health or
Safety Laws in connection with the conduct and operations of the Purchased
Business.  Each of such Permits is in full force and effect, and the Selling
Parties are and have at all times been in compliance in all material respects
with the terms and conditions of all such Permits and with any Environmental,
Health or Safety Laws applicable to the Purchased Business, Real Property, or
the Purchased Assets.  In addition, except as set forth in Schedule 3.6 (with
paragraph references corresponding to those set forth below), to the Knowledge
of the Selling Parties:
 
(a) There are no solid or hazardous waste management units located on or in the
Real Property except for any which may have been properly closed in place and
all remediation and clean up accomplished in accordance with all applicable
Environmental, Health or Safety Laws.
 
(b) No underground fuel storage tanks are or have been located on or in the Real
Property.
 
(c) Since August 13, 2008, no Order has been issued, no Environmental Claim has
been filed or asserted, no penalty has been assessed and no investigation or
review is pending or threatened by any Governmental or Regulatory Authority with
respect to any alleged failure by either of the Selling Parties to have any
Permits required under applicable Environmental, Health or Safety Laws in
connection with the conduct and operations of the Purchased Business on or from
the Real Property or with respect to any generation, treatment, storage,
recycling, transportation, discharge, disposal or Release of any Hazardous
Substance generated by the Selling Parties on or from the Real Property, and
there are no facts or circumstances in existence which could reasonably be
expected to form the basis for any such Order, Environmental Claim, penalty or
investigation.
 
(d) Neither of the Selling Parties, or any other prior owner, lessee, or
occupant of the Real Property has used the Real Property as a treatment, storage
or disposal facility requiring a Permit under the Resource Conservation and
Recovery Act, as amended, or under any other comparable state or local Law; and,
without limiting the foregoing, (i) there are no surface impoundments for
Hazardous Substances, active or abandoned, and (ii) no Hazardous Substance has
been Released at, and no Hazardous Substance is present, on or under the Real
Property in amounts or concentrations that require, or might require,
investigation, removal or remedial actions under any Environmental, Health or
Safety Law.
 
(e) With respect to the Purchased Business or any other business conducted from
the Real Property, none of the Selling Parties or any other owner or occupant of
the Real Property has been designated as potentially responsible under any
Environmental, Health or Safety Law for investigative, removal or remedial costs
related to the Purchased Business or the Real Property or activities that
occurred thereon (including the generation, treatment, storage, or disposal of
Hazardous Substances in connection with activities occurring at the Real
Property), and none of the Selling Parties or any other owner or occupant of the
Real Property has received any requests for information, administrative subpoena
or other similar document from a Governmental or Regulatory Authority relating
to the Purchased Business or Real Property (including the generation, treatment,
storage, or disposal of Hazardous Substances in connection with activities
occurring at the Real Property).
 
10

--------------------------------------------------------------------------------


(f) With respect to the Purchased Business, no Hazardous Substance generated by
the Selling Parties or any Person acting on behalf of either of the Selling
Parties, including, without limitation, transporters of Hazardous Substances,
has been recycled, treated, stored, disposed of or Released at any location,
except in full compliance with all applicable Environmental, Health or Safety
Laws.
 
(g) With respect to the Purchased Business or the Real Property, no notification
of a Release of a Hazardous Substance under 42 USC 9603 has been filed by or on
behalf of either of the Selling Parties and neither the Real Property nor any
other site or facility now or previously owned, operated or leased by either of
the Selling Parties is listed or proposed for listing on the NPL, CERCLIS or any
similar state or local list of sites requiring investigation or cleanup.
 
(h) No Liens have arisen under or pursuant to any Environmental, Health or
Safety Law on the Real Property or with respect to the Purchased Business any
other site or facility owned, operated or leased by either of the Selling
Parties, and no federal, state or local Governmental or Regulatory Authority
action has been taken or are in process that could subject any such site or
facility to such Liens.
 
(i) Prior to the Closing, the Selling Parties have given the Buying Parties
reasonable access to all environmental investigations, studies, audits, tests,
reviews or other analyses with respect to the Purchased Business or the Real
Property which exist to the Knowledge of the Selling Parties.
 
3.7 Product Liability Claims; Warranties.
 
(a) The Master Balance Sheet sets forth and/or includes all products liability
and warranty claims that have been asserted in writing or threatened against BU
or, asserted or threatened against any customer of BU or any other Person with
respect to the Products.  No proceedings seeking the recall, withdrawal,
suspension or seizure of any of the Products are pending or threatened against
any of the Products.   
 
(b) There have been no actual or threatened claims by any employees or
contractors of BU or any other Persons, including any employees or contractors
of any of BU's customers, asserting any claim for personal injury or illness
arising from or relating to the Products, including any claims for workers
compensation or claims under OSHA or any other comparable environmental
regulatory acts or otherwise with respect to their use of or exposure to the
Products.
 
(c) The express warranty provisions in certain Assigned Contracts set forth on
Schedule 1.1(e), and BU's invoices to its customers and/or customers' purchase
orders sent to BU contain any warranties which are currently provided by BU in
connection with the sale or distribution of the Products and any other warranty
under which BU or Santolubes may have any liability with respect to the sale of
the Products at or prior to Closing or after Closing pursuant to contractual
commitments entered into prior to Closing.
 
11

--------------------------------------------------------------------------------


(d) There is no data or other findings that would contradict any materials
published by BU with respect to the safety, toxicity or efficacy of the
Products.
 
3.8 Taxes.  With respect to the Purchased Business, all federal, state, local
and foreign tax reports and returns required by Law to be filed by the Selling
Parties have been filed or will be filed by their normal or extended due dates,
and all Taxes and other charges shown on said reports and returns or otherwise
required to be paid have been paid other than those presently payable without
penalty or interest.  Any sales or use taxes due in connection with the
transaction contemplated hereby have been or will be paid by the Selling
Parties.  With respect to the Purchased Business, the Selling Parties have
required and collected sales tax exemption certificates from all of customers to
whom sales were made without requiring sales tax collection and otherwise
complied with applicable sales tax Laws (and has provided Santolubes with copies
of all such certificates as part of the books and records included in the
Purchased Assets).
 
3.9  Financial Statements.(a) Set forth on Schedule 3.9 are true, correct and
complete copies of: (i) the financials for fiscal year 2007 (i.e., the balance
sheet as of the end of the fiscal year, and the related statements of income and
cash flow for the year then ended related to the Purchased Business); (ii) the
financials for fiscal year 2008 (i.e., the balance sheet as of the end of the
fiscal year, and the related statements of income and cash flow for the year
then ended related to the Purchased Business); (iii) the financials for the
first eight months of fiscal year 2009, which ended August 29, 2009 (i.e., the
balance sheet dated as of August 29, 2009, and the related statements of income
and cash flow for the eight months then ended related to the Purchased
Business); and (iv) the Master Balance Sheet (collectively, the "Financial
Statements").
 
(b) Each of the Financial Statements has been prepared in accordance with GAAP
consistently applied, and present fairly, in all Material respects, the
financial condition, the results of operations, cash flows and ownership of the
Purchased Business as of the dates and for the periods indicated therein, and
are consistent in all Material respects with the books and records of BU (which
books and records are correct and complete in all Material respects).  The
Master Balance Sheet includes a list of fixed assets, inventory and prepaid
items as of the close of business as of the Closing Date and were derived using
and consistent with, the accounting principles employed in preparing the year
end financials for fiscal years 2007 and 2008.
 
3.10 Absence of Changes.  With respect to the Purchased Business and the
Purchased Assets, since August 29, 2009, and except as otherwise disclosed on
Schedule 3.10:
 
(a) BU has (i) conducted the Purchased Business only in the usual and ordinary
course, (ii) operated the Purchased Business in all Material respects in
accordance with past practices; and (iii) used its best efforts to preserve good
business relationships with its employees, customers, suppliers and other
persons having business relationships with it;
 
(b) there has not been any change in the condition (financial or otherwise),
assets, Liabilities, capitalization, business or prospects of the Purchased
Business, other than changes arising in the ordinary course of business, none of
which has been adverse in any Material respect;
 
(c) BU has not suffered any strike or other labor trouble with the Purchased
Business Employees and BU has not entered into any agreement or negotiation with
any labor union or other representative of any of the Purchased Business
Employees;
 
12

--------------------------------------------------------------------------------


(d) with respect to the Purchased Business and the Purchased Assets, and other
than in the ordinary course of its business as historically conducted, BU has
not experienced, made, or agreed to a Material change with respect to (i) the
availability, acquisition, composition, quantity, quality or cost of BU's raw
material inventory, (ii) the quantity, quality, composition, value or price of
BU's finished goods inventory, or (iii) the volume, price, composition, or
profitability of BU's toll processing services;
 
(e) BU has not granted or promised to grant any increase in the salaries or
compensation of any of the Purchased Business Employees, or granted or promised
to grant any increase in the employment benefits of any character of, or granted
or promised to grant any new benefits to, any Purchased Business Employees,
except for routine promotions and salary raises all in the ordinary course of
business as historically conducted (none of which exceed a raise of $10,000 per
annum for any individual);
 
(f) with respect to the Purchased Business and the Purchased Assets, BU has not
made any change in any method of accounting or accounting practice, including
without limitation any change in depreciation or amortization policies or rates;
 
(g) with respect to the Purchased Business and the Purchased Assets, BU has not
done any act or omitted to do any act, or permitted any act or omission to act,
which has or could cause a breach of any Contract or commitment to which BU is a
party or by which the Purchased Assets are bound or affected; and
 
(h) with respect to the Purchased Business and the Purchased Assets, BU has not
entered into a Contract to do or engage in any of the foregoing.
 
3.11 Title to Assets; Purchased Assets Complete.  BU has good, valid and
marketable title to the Purchased Assets free and clear of any Lien except for
Permitted Liens (including those set forth on Schedule 3.11), and upon the
transfer of the Purchased Assets to Santolubes at the Closing, Santolubes will
own all of the Purchased Assets free and clear of any Lien except for Permitted
Liens.  Synalloy has good, valid and marketable title to the Real Property free
and clear of any Lien except for Permitted Liens, and upon the transfer of the
Real Property to Santolubes Spartanburg at the Closing, Santolubes Spartanburg
will own all of the Real Property free and clear of any Lien except for
Permitted Liens.  Upon the transfer at the Closing of the Purchased Assets to
Santolubes and the Real Property to Santolubes Spartanburg, the Buying Parties
will collectively own all of the assets and rights (exclusive of the Excluded
Assets) necessary for them to conduct the Purchased Business in a manner
consistent with the manner in which BU conducted the Purchased Business on and
prior to the Closing.
 
3.12  Permits, Licenses.  Except as set forth on Schedule 3.12, the Selling
Parties hold all Permits necessary for or used to carry on the Purchased
Business as now being conducted under currently effective Laws.  Set forth on
Schedule 1.1(h) is a list of all Permits, and their respective dates of
termination or renewal, owned or held by either or both of the Selling Parties
relating to the ownership or operation of the Purchased Business, Real Property,
or the Purchased Assets, together with any formal or specific notices or
directives received from the Governmental or Regulatory Authority or Person
issuing or responsible therefor, for which noncompliance with any such notice or
directives could cause revocation, suspension or material diminution in the term
of such item, all of which are in good standing.  The Selling Parties shall
cooperate with the Buying Parties to the extent reasonably necessary to assist
the Buying Parties in obtaining the Permits they deem necessary for the Buying
Parties to conduct the Purchased Business.
 
3.13  This section is intentionally left blank.
 
13

--------------------------------------------------------------------------------


3.14 Compliance with Laws and Litigation.  The Purchased Business and the Real
Property are in compliance with all applicable Laws. There are no actions,
suits, proceedings, Orders or governmental investigations pending or threatened
against either of the Selling Parties related to the Purchased Business, the
Purchased Assets or the Real Property except as disclosed in Schedule
7.3.  Notwithstanding anything herein to the contrary nothing in this Section
3.14 shall be applicable to any Environmental Health or Safety Laws or
Environmental Claims, it being the parties' intention that warranties and
representations from the Selling Parties regarding environmental matters shall
be addressed and governed exclusively in Section 3.6.
 
3.15 Labor Relations; Employees.  Schedule 3.15 contains a complete and correct
list of all employees employed by BU in the Purchased Business (the "Purchased
Business Employees").  Other than amounts which have not yet become payable in
accordance with BU's customary practices (which amounts will be paid in a timely
manner), (a) BU has paid in full to the Purchased Business Employees all wages,
salaries, commissions, bonuses and other direct compensation for all services
performed by them to the Closing Date, and (b) BU has paid, or will pay in a
timely manner, all wages and benefits, FICA, and withholding taxes accrued as of
the Closing Date by all of the Purchased Business Employees, and BU is not
subject to any claim for nonpayment or non performance of any of the
foregoing.  BU has not treated as an independent contractor any individuals who
should properly be treated as a Purchased Business Employee.  There is no unfair
labor practice complaint against BU pending before the National Labor Relations
Board or any comparable state or local agency, with respect to the Purchased
Business Employees.  There is no labor strike, dispute, slowdown or stoppage
pending, or threatened against BU.  No grievance or proceeding alleging
discriminatory practices is pending and no claim therefor has been asserted
against BU.  No collective bargaining representative is certified to represent
any group of Purchased Business Employees under the Labor-Management Relations
Act of 1947.  No petition for election of a collective bargaining representative
for all or any portion of the Purchased Business is pending or in respect of any
other group of employees.  Neither of the Selling Parties is aware of any
organizational effort or campaign by any labor union that affects or might
affect employment of any of the Purchased Business Employees.  Neither of the
Selling Parties is a party to any collective bargaining agreement with respect
to any of the Purchased Business Employees.  The Selling Parties have no
Knowledge that any salaried Purchased Business Employees do not intend to accept
employment with Santolubes following the Closing.
 
3.16  Employees Benefit Plans.  With respect to the Purchased Business, neither
the Selling Parties nor any ERISA Affiliate of the Selling Parties has, or is
obligated with respect to (and at the Closing Date will not have) (i) any
"employee benefit plans" as defined in the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), other than the Selling Parties' sick leave,
vacation and holiday policies, 401(k) plan and employee group life and health
insurance plans, if any, (ii) any defined benefit "employee pension benefit
plans" (as defined in ERISA).  Santolubes shall not assume any employee benefit
plans including, without limitation, plans defined in ERISA Section 3(3).  With
respect to the Purchased Business, neither the Selling Parties nor any ERISA
Affiliate is a party to a multiemployer plan within the meaning of ERISA Section
4001(a)(3) or has or may have any liability to make any withdrawal liability
payment to any multiemployer plan.  With respect to the Purchased Business, the
Selling Parties do not have, and will not at the Closing Date have, any
"qualified beneficiaries" as defined in the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.  The Selling Parties have delivered to
Santolubes copies of the employee booklets (including any plan summaries), if
any, given to the Purchased Business Employees with respect to any benefits
currently being provided by the Selling Parties to the Purchased Business
Employees or to which the Selling Parties are a party or by which either of them
is bound.  "ERISA Affiliate" shall mean all employers (whether or not
incorporated) which by reason of common control (or being a member of a
"controlled group" as defined in ERISA Section 4001(a)(14) or 4001(b)(i)) are
treated together with either of the Selling Parties as a single employer within
the meaning of Section 414(b) or Section 414(c) of the Code.
 
14

--------------------------------------------------------------------------------


To the extent allowable under the 401(k) plans of Synalloy and Santolubes LLC, a
Missouri limited liability company, and ERISA, both of said parties agree to
cause a “trust-to-trust” transfer of the 401(k) plan assets of Synalloy relating
to the Purchased Business Employees to be transfered to the 401(k) Plan of
Santolubes LLC.
 
3.17 Agreements.  Schedule 1.1(e) correctly and completely shows or includes all
outstanding Contracts relating to the Purchased Business to which BU is a party
or by which it or its assets or properties are bound or affected.  Each Assigned
Contract is in full force and effect and is valid and enforceable in accordance
with its terms and was entered into in the ordinary course of business at
customary rates and prices.  Neither BU, nor any other party to any of the
Assigned Contracts, has breached any provision of or is in default under the
terms of any such agreements.  Other than the Assigned Contracts, there are no
arrangements or contractual obligations or assessments of any kind, including
service or operating Contracts or commitments to any third party or Governmental
or Regulatory Authorities that would affect or impose any obligation on either
of the Buying Parties or the Purchased Business, the Purchased Assets or Real
Property subsequent to the Closing.  BU is not a party to any Assigned
Contracts, nor has BU submitted any bid or proposal for any Contract that
relates to the Purchased Business, the terms of which consists of prices or
rates that are less than customary or would result in Losses for BU.
 
3.18 Books and Records.  All books, files and records of the Selling Parties
relating to the business and operations of the Purchased Business, the Purchased
Assets or Real Property (other than minutes of corporate meetings, capital stock
ledger and purely corporate records which Santolubes may agree are not necessary
or advisable to the conduct of the Purchased Business) are true, correct and
complete in all material respects.  All actions reflected in such books and
records were duly and validly taken in compliance with all applicable Laws.
 
3.19 Approvals and Filings.  No consent, approval, waiver, release or action of,
filing with or notice to any Person or Governmental or Regulatory Authority on
the part of the Selling Parties is required in connection with the execution,
delivery and performance of this Agreement or any of the Transaction Documents
to which any of them is a party or the consummation of the transactions
contemplated hereby or thereby.
 
3.20  Operating Condition.  The Manufacturing Equipment, Motor Vehicles and all
other items of personal property included in the Purchased Assets are sold in an
"AS IS" condition.  The Selling Parties have no Knowledge that any of the
Manufacturing Equipment violates or does not comply with applicable Laws,
including without limitation those of the EPA, OSHA and other applicable state
or federal regulatory authorities.
 
3.21  Purchased Business.  The Selling Parties have no Knowledge of any fact
(other than matters of a general economic or political nature) that has a
Material Adverse Effect, or so far as may be reasonably foreseen, will adversely
effect in any Material respect, the Purchased Business, the Purchased Assets,
the Real Property or the value of any thereof.  Provided, however, the warranty
and representation of the Selling Parties in this Section 3.21 shall not extend
to a Material Adverse Effect caused by or arising in connection with any
Hazardous Substance or any Environmental, Health or Safety Law or any
Environmental Claims, it being the parties' intention that warranties and
representations from the Selling Parties regarding environmental matters shall
be addressed and governed exclusively in Section 3.6.
 
3.22 Transactions with Affiliated Parties.  Neither of the Selling Parties nor
any Affiliates of the Selling Parties: (i) has any ownership interest, directly
or indirectly, in any competitor, supplier or customer of the Purchased
Business, (ii) has any outstanding loan to or receivable from the Purchased
Business except as may be shown or included in the Master Balance Sheet, or
(iii) is a party to or has any interest in any Assigned Contract.
 
15

--------------------------------------------------------------------------------


3.23 Inventory.  The Inventories in the Purchased Assets are properly valued in
accordance with GAAP as reflected in the Financial Statements.  The books and
records of BU relating to the Inventories are complete and up to date.  All
Inventories are located at the Spartanburg Site.
 
3.24 Accounts Receivable.  All Accounts Receivable included in the Purchased
Assets have arisen in the ordinary course of business of BU, represent valid
obligations due to BU, and will be collectible in the ordinary course of
business, subject to the reserves reflected in the Master Balance Sheet.  None
of such Accounts Receivable (i) is subject to any counterclaim or set off except
as may be shown or included in the Master Balance Sheet, or (ii) is subject to
any Lien.
 
3.25 Accounts Payable.  All Accounts Payable and Accruals included in the
Assumed Liabilities have arisen in the ordinary course of business of BU, and
represent valid obligations due from BU.
 
3.26 Indebtedness.  The Master Balance Sheet sets forth a complete and accurate
list and description of all Indebtedness of BU related to the Purchased Business
and the Purchased Assets.
 
3.27 Undisclosed Liabilities.  Except for Liabilities or obligations shown or
included in the Master Balance Sheet, and the reserves, if any, for same, the
Selling Parties will not have any Liabilities or obligations with respect to the
Purchased Business, Real Property, or the Purchased Assets which would cause any
Loss, Liability, cost or expense to the Buying Parties due to or in connection
with their purchase of the Purchased Assets and Real Property, other than the
Assumed Liabilities.  Provided, however, the warranty and representation of BU
in this Section 3.27 shall not extend to any liability or obligation caused by
or arising in connection with any Hazardous Substance or any Environmental,
Health or Safety Law or Environmental Claims, it being the parties' intention
that warranties and representations from the Selling Parties regarding
environmental matters shall be addressed and governed exclusively in Section
3.6.
 
3.28 Liabilities; Solvency.(a) The Selling Parties are not entering into this
Agreement or any other Transaction Document or other document or instrument
related hereto or thereto with the intent to defraud, delay or hinder any of its
present or future creditors, and the transfers contemplated hereby and thereby
will not have such effect.
 
(b) The Selling Parties are not now insolvent, nor will they be rendered
insolvent by the Buying Parties purchase of the Purchased Assets and Real
Property or the consummation of any other transaction contemplated hereby.  As
used in this Section, "insolvent" means that the debts and other probable
Liabilities of an entity exceed the sum of the present fair saleable value of
the assets of such entity.
 
(c) Immediately after giving effect to the consummation of the Buying Parties'
purchase of the Purchased Assets and Real Property, the Selling Parties will:
(i) be able to pay their liabilities as they become due in the usual course of
business, (ii) not have an unreasonably small capital with which to conduct
their businesses, and (iii) have assets (calculated at fair market value) that
exceed liabilities.  The cash available to the Selling Parties, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such debts and judgments, if any, related to the Purchased Business, the
Real Property or Purchased Assets promptly in accordance with their terms.  The
Purchase Price and Real Property Purchase Price constitute a reasonably
equivalent value for the Purchased Assets and Real Property, as the case may be,
and the consummation of the Buying Parties' purchase of the Purchased Assets and
Real Property will not constitute a fraudulent transfer under any Law relating
to bankruptcy and insolvency.
 
16

--------------------------------------------------------------------------------


(d) The Selling Parties have not, at any time, with respect to the Purchased
Business, the Purchased Assets or the Real Property: (i) made a general
assignment for the benefit of creditors, (ii) filed, or had filed against it,
any bankruptcy petition or similar filing, (iii) admitted in writing its
inability to pay its debts as they become due, (iv) been convicted of, or
pleaded guilty or no contest to, any felony, or (v) taken or been the subject of
any action that could reasonably be expected to have an adverse effect on its
ability to comply with or perform any of its covenants or obligations under this
Agreement or any of the Transaction Documents.
 
(e) No writ of attachment, execution or similar process has been ordered,
executed or filed against the Selling Parties or any of their assets or
properties.  The Selling Parties have no intention to file a voluntary petition
for relief under the United States Bankruptcy Code, as amended, or to seek
relief on their debts under or the protection of any other bankruptcy or
insolvency Law or proceeding, and, to the Knowledge of the Selling Parties, no
creditor of the Selling Parties has threatened to file an involuntary petition
for relief under the United States Bankruptcy Code, as amended, or to institute
any other insolvency proceedings against the Selling Parties.
 
3.29 Customer List.  To the Knowledge of the Selling Parties, the Customer List
contains a true and correct listing of all of BU's customers that have purchased
the Products since January 1, 2007, and no customer listed on the Customer List
has threatened in writing, nor threatened orally, to cease or Materially reduce
its purchases from Santolubes as a result of the sale of the Purchased Assets or
for any other reason.  To the Knowledge of the Selling Parties, the
relationships of BU with its customers listed on the Customer List are good
commercial working relationships.  To the Knowledge of the Selling Parties, no
customer listed on the Customer List is threatened with bankruptcy or
insolvency.
 
3.30 Supplier List.  To the Knowledge of the Selling Parties, the Supplier List
contains a true and correct listing of all of BU's suppliers that have supplied
Inventory since January 1, 2007.  To the Knowledge of the Selling Parties, no
supplier listed on the Supplier List has threatened in writing, nor threatened
orally, to cease or Materially reduce its supply of Inventory to Santolubes as a
result of the sale of the Purchased Assets or for any other reason.  To the
Knowledge of the Selling Parties, the relationships of BU with its suppliers
listed on the Supplier List are good commercial working relationships.  To the
Knowledge of the Selling Parties, no supplier listed on the Suppliers List is
threatened with bankruptcy or insolvency.
 
3.31 Brokers.  No Person has acted directly or indirectly as a broker, finder or
financial advisor for either of the Selling Parties in connection with the
negotiations relating to the transactions contemplated by this Agreement, and no
Person is entitled to any fee or commission or like payment in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of either of the Selling Parties.
 
3.32 Full Disclosure.  No representation or warranty by either of the Selling
Parties in this Agreement and no statement contained in any of the documents
furnished, or to be furnished, by either of the Selling Parties to either of the
Buying Parties pursuant to the provisions hereof contains or will contain any
untrue statement of material fact, or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was made, in order
to make the statements herein or therein not misleading.  To the Knowledge of
the Selling Parties, except as otherwise disclosed or addressed in this
Agreement or the Schedules hereto, there are no facts with specific application
to the Selling Parties (excluding general economic conditions), that might
reasonably be expected to have a Material Adverse Effect upon the Purchased
Assets, Real Property or upon Santolubes's ability to operate the Purchased
Business following the Closing in substantially the manner in which BU operated
the  Purchased Business at and prior to Closing.
 
17

--------------------------------------------------------------------------------


4. REPRESENTATIONS AND WARRANTIES OF THE BUYING PARTIES.  Santolubes represents
and warrants to BU as of the date here, and as of the Closing Date, that:
 
4.1 Organization and Authority.  Santolubes is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Missouri.  Santolubes Spartanburg is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of South
Carolina.  The Buying Parties have all power and authority necessary to carry on
their respective businesses as now conducted by them and to own or lease and
operate those businesses as and in the places where such businesses are now
conducted.  Each of the Buying Parties is duly qualified or licensed to do
business and is in good standing as a foreign company in each of the
jurisdictions where the nature of its business requires it to be so qualified,
except where the failure to be so qualified has not or would not result in, or
is not reasonably expected to result in, a Material Adverse Effect.
 
4.2 Authorization; Binding Obligation.  The Buying Parties have the power and
authority to execute and deliver this Agreement and the Transaction Documents to
which they are a party and to perform and consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Buying Parties of this Agreement and the Transaction Documents to which they are
a party have been duly authorized and approved by all requisite limited
liability company action.  This Agreement and the Transaction Documents to be
executed and delivered by the Buying Parties are valid and legally binding
obligations of the respective Buying Parties enforceable against them in
accordance with their respective terms, except to the extent that enforcement of
the rights and remedies created thereby may be limited by bankruptcy and other
similar Laws of general application affecting the rights and remedies of
creditors and by general equity principles.
 
4.3 No Violations.  (a) The execution, delivery and performance of this
Agreement and the Transaction Documents by the Buying Parties and the
consummation of the transactions contemplated hereby will not result in a
Material breach or violation of, or in a default under, the Buying Parties
respective articles of organization, operating agreement, (or other governing
document), any statute applicable to the Buying Parties, any Contract to which
either of the Buying Parties are a party or by which either of their properties
are bound or affected, or any Order, and (b) no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
or Regulatory Authority is required by the Buying Parties in connection with the
execution and delivery of this Agreement, the Transaction Documents or the
consummation of the transactions contemplated hereby or thereby.
 
4.4 Brokers.  No Person has acted directly or indirectly as a broker, finder or
financial advisor for the Buying Parties in connection with the negotiations
relating to the transactions contemplated by this Agreement, and no Person is
entitled to any fee or commission or like payment in respect thereof based in
any way on any agreement, arrangement or understanding made by or on behalf of
the Buying Parties.
 
5. CERTAIN COVENANTS.
 
5.1 General.  Each of the parties will use its respective Reasonable Efforts to
take all action and to do all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
(including satisfying the closing conditions set forth in Articles 7 and 8).
 
18

--------------------------------------------------------------------------------


5.2 Information.  If either of the Selling Parties after Closing has a
reasonable need to have access to any records or information regarding the
Purchased Business and concerning a period of time prior to the Closing Date,
the Buying Parties will provide to the Selling Parties and to their officers,
employees, accountants, counsel and other representatives, reasonable access
during the Buying Parties' normal business hours to all such records and
information then within their possession or control, and shall allow the Selling
Parties, at their cost, to make copies of the same.
 
5.3 Employees.
 
(a) BU shall be responsible for, shall pay and discharge and shall indemnify and
hold Santolubes harmless from and against, all wages, salaries, commissions,
bonuses, severance, vacation and similar payments which through the Closing Date
have accrued or are payable to any Purchased Business Employees or which have
accrued or are payable, or may become payable as a result of the termination of
employment or otherwise, of any Purchased Business Employees during any period
through the Closing Date.  Provided, however, if Santolubes on or within thirty
(30) days after the Closing Date hires any Person who was employed by BU
immediately prior to the Closing, Santolubes shall credit and provide such
Person with all unused sick days, personal leave days and vacation days which
such Person was entitled to receive from BU as of the Closing Date.  Any such
Person shall be a third party beneficiary of this Section 5.3(a).
 
(b) BU shall pay over to the Internal Revenue Service and any other applicable
Governmental or Regulatory Authority all amounts withheld or required to be
withheld with respect to Purchased Business Employees for periods prior to the
Closing Date and shall issue in accordance with applicable federal Law Forms W-2
and equivalent forms in accordance with similar state and local Law, with
respect to the Purchased Business Employees.
 
(c) Santolubes may employ and/or retain the services of any or all the Purchased
Business Employees, subject to Santolubes's discretion in hiring and firing.
 
5.4  Completion of Identified Retained Environmental Projects.  The Selling
Parties shall complete the Identified Retained Environmental Projects in
accordance with the scope and timelines described in Schedule 5.4.  All such
work shall be performed in a good and workmanlike manner, and in accordance with
all Environmental, Health or Safety Laws. The Buying Parties shall grant the
Selling Parties, and their agents and contractors reasonable access to the
Spartanburg Site (including without limitation access after Santolubes’ normal
business hours and on days that are not Business Days) for all activities
undertaken by the Selling Parties in connection with the Identified Retained
Environmental Projects, and the Buying Parties shall reasonably cooperate with
the Selling Parties in connection with such actions of the Selling Parties, and
their agents and contractors.
 
           5.5   Performance of Identified Transferred Environmental
Projects.  Santolubes shall complete or perform the Indentified Transferred
Environmental Projects described in Schedule 5.5  All such work shall be
performed in a good and workmanlike manner, and in accordance with all
Environmental, Health or Safety Laws.  Buying Parties shall reasonably consult
with Synalloy regarding actions to be undertaken with DHEC in regard to the
Identified Transferred Environmental Projects and shall give Synalloy copies of
all filings and communications sent by Buying Parties to DHEC, or from DHEC to
Buying Parties, in regard to Buying Parties activities taken pursuant to this
Section 5.5.
 
Provided, however, so long as the LC is issued and outstanding, then: If in the
reasonable opinion of Synalloy, and based on objective facts, it appears to
Synalloy that (i) DHEC may take enforcement action in connection with any of the
Identified Transferred Environmental Projects due to any actions or non-actions
of Buying Parties relating thereto, or (ii) DHEC may call payment of the letter
of credit described in the RCRA Permit Financial Assurance Agreement due to any
actions or non-actions of Buying Parties relating to the Identified Transferred
Environmental Projects, then in that event Synalloy shall have the right to take
over and perform itself the Identified Transferred Environmental Projects, and
in that event Buying Parties shall give Synalloy full access to their books and
records regarding the Identified Transferred Environmental Projects, they shall
direct their employees to fully cooperate with Synalloy in Synalloy’s activities
undertaken to itself perform the Identified Transferred Environmental Projects,
and it shall grant Synalloy and its agents and contractors reasonable access to
all parts of the Spartanburg Site as necessary or advisable for Synalloy to
itself perform the Identified Transferred Environmental Projects.  So long as
Synalloy is itself performing the Identified Transferred Environmental Projects
as provided herein, Buying Parties shall reimburse Synalloy for all its costs
and expenses in connection with the Identified Transferred Environmental
Projects to the same extent and in the same manner as Buying Parties reimburse
Synalloy for its costs and expenses in connection with the Augusta Pump and
Treat Obligations.  Further, in addition to reimbursing Synalloy for such cost
and expenses as aforesaid, Buying Parties also shall pay Synalloy an
administrative fee equal to 15% of all cost reimbursements due Synalloy, and
such administrative fee shall be due and payable at the same time as the
relevant cost and expense reimbursement is due and payable.  The parties hereto
acknowledge and agree that Synalloy will incur overhead expenses which will not
be included in the costs and expenses to be reimbursed by Buying Parties
pursuant to this paragraph and that the administrative fee is a fair and
reasonable manner of compensating Synalloy should it have to take over and
perform the Identified Transferred Environmental Projects as provided in this
paragraph.
 
19

--------------------------------------------------------------------------------


 
5.6 Reimbursement for Augusta Pump and Treat Obligations.  Synalloy will
continue to engage a qualified environmental remediation contractor that is
reasonably acceptable to Santolubes to perform the Augusta Pump and Treat
Remediation Work, and Santolubes will reimburse Synalloy for the out-of-pocket
costs charged from time to time by such contractor for any such work performed
from and after the Closing. Provided, however, (i) Santolubes shall not refuse
to pay Synalloy such reimbursement because Santolubes disagrees with the charges
or the services of the contractor, and (ii) Santolubes may directly communicate
with the contractor regarding any disagreements which Santolubes has regarding
the contractor’s services and charges, and any refunds granted by the contractor
to Synalloy shall be paid over to Santolubes to the extent they previously were
reimbursed by Santolubes to Synalloy.    Each such reimbursement shall be made
within thirty (30) days after written request accompanied with the presentment
of a copy of the relevant contractor’s invoice and any documentation provided by
the contractor as a part of that invoice.  Synalloy will cause the contractor to
perform all of the Augusta Pump and Treat Remediation Work in a good,
workmanlike, and cost efficient manner, and in accordance with all
Environmental, Health or Safety Laws and Government or Regulatory Agency
Statutes, Regulations, or Orders.  Any alteration or expansion of the Augusta
Pump and Treat Remediation Work to be performed from and after the Closing shall
be subject to Santolubes's reasonable prior approval; provided, however, to the
extent that said alterations or expansions to the Pump and Treat System or
monitoring well network are required by a Governmental or Regulatory Agency,
Santolubes shall reimburse Synalloy for the out of pocket costs charged for such
work performed. Buying Parties at their option and cost may request applicable
Governmental or Regulatory Authoirites to reduce or eliminate the need for the
Augusta Pump and Treat Obligations, and Synalloy will consent to such action so
long as such actions will not result in accelerated remediation costs, increased
remediation costs, increased duties or any other cost or detriment to Synalloy.
To the extent that a Governmental or Regulatory Agency requires active microbial
or chemical oxidation or other active remediation in addition to operation of
the Augusta Pump and Treat Work, Synalloy shall not be reimbursed for the out of
pocket costs charged for such work performed.  Santolubes's obligations under
this Section 5.6 shall continue until such time as the Augusta Pump and Treat
Remediation Work is completed or Synalloy sells the Augusta Site or Synalloy is
no longer responsible for the Augusta Pump and Treat Remediation Work, whereupon
all further obligations of Santolubes under this Section 5.6 shall forever
terminate.  At any time, Santolubes may request that the remediation contractor
provide a reasonable estimate of the then present value of the sum of all of the
remaining costs to be incurred to complete the Augusta Pump and Treat
Remediation Work, and SantoLubes may pay the same to Synalloy whereupon all
further obligations of Santolubes under this Section 5.6 shall forever
terminate.  Santolubes shall reimburse Synalloy for the out of pocket costs
expended by the contractor associated with creating any cost estimate.  To the
extent that it has reimbursed Synalloy, SantoLubes shall be subrogated to any
rights or claims that Synalloy or BU may have against any third party with
respect to the implementation or need for the Augusta Pump and Treat
Remediation, and the Selling Parties will take such action, including
prosecution of legal action if so requested by Santolubes, to recover amounts
owed with respect to the same, provided that any costs so incurred by the
Selling Parties, shall be reimbursed by Santolubes, and any amounts recovered
from such third parties shall be remitted to Santolubes.
 
20

--------------------------------------------------------------------------------


5.7 Santolubes's Post-Closing Payment and Contract Duties.  After the Closing
Santolubes shall timely pay all Assumed Liabilities and timely perform and
fulfill all obligations of BU under the Assumed Contracts. Provided however,
Santolubes in good faith may refuse to pay any such liabilities or perform such
obligations if prior to disputing its payment or its contract performance with
the third party, Santolubes consults with BU regarding the impending dispute and
explains to BU all reasons justifying Santolubes's decision to dispute the
liability or obligation, but Santolubes's good faith refusal to pay or perform
shall not diminish or otherwise affect its indemnity obligation under Article
IX.
 
5.8 Santolubes's Utility Duties.  As of the Closing or promptly thereafter, one
or both of the Buying Parties shall have opened accounts with electric, gas,
water and other utilities serving the Spartanburg Site and shall perform all
actions necessary to cause the Selling Parties or any of their Affiliates to be
removed as the payor or other responsible party for such accounts.
 
5.9 Adjustments for Taxes.  Included in the Master Balance Sheet is a reserve
for estimated ad valorem property taxes payable on the Purchased Assets and Real
Property as of the Closing Date (the "Ad Valorem Taxes").   If the amounts of
actual, applicable Ad Valorem Taxes prorated as of the Closing Date are
different from the reserves used in the Master Balance Sheet and the same is not
corrected in the Revised Closing Balance Sheet, BU shall pay Santolubes any
amount by which such taxes were under-reserved, and Santolubes shall pay BU any
amount by which such taxes were over-reserved.
 
5.10 Name Change.  After the Closing, at a time and date requested by
Santolubes, Synalloy agrees that it will cause BU to amend its articles of
organization to remove any reference to "Blackman Uhler" and to change its name
to any name that is not confusingly similar to either "Blackman Uhler," "BU," or
any other trademark or trade name included within the Purchased Assets.
 
5.11 Further Assurances.  From time to time following the Closing, the Selling
Parties and the Buying Parties shall execute and deliver, or cause to be
executed or delivered, to the other parties such additional instruments of
conveyance and transfer as any other party may reasonably request or as may be
otherwise necessary to more effectively convey or transfer to, and vest in,
Santolubes and/or Santolubes Spartanburg, as the case may be, and put Santolubes
and/or Santolubes Spartanburg, as the case may be, in possession of, all or any
part of the Purchased Assets and Real Property, and BU shall, in the case of
Permits, Contracts, easements and other commitments that would have been
included in the Purchased Assets but for the reason that they cannot be assigned
or transferred effectively without the consent of third Persons which consent
has not been obtained prior to the Closing, cooperate with the Buying Parties at
their reasonable request in endeavoring to obtain such consent promptly.  The
Selling Parties also agree that in the event either of them receives an order
for Products from a purchaser after the Closing, whether by purchase order or
otherwise, or if either or both of them receives any communication from a Person
regarding the Products or the Purchased Business, the receiving party will
direct such purchaser, purchaser's order, or Person to Santolubes.
 
21

--------------------------------------------------------------------------------


6.  CLOSING.
 
6.1  Closing Deliveries of the Selling Parties.  At the Closing, the Selling
Parties will execute and deliver or cause to be executed and delivered, as
applicable, to Santolubes or Santolubes Spartanburg, as appropriate:
 
(a) Assignment and Bill of Sale.  An assignment and bill of sale for the
Purchased Assets acquired from BU (the "Assignment and Bill of Sale");
 
(b) FIRPTA Certificate.  A FIRPTA certificate from Synalloy;
 
(c) Lien Terminations.  A document, in recordable form and in proper format,
terminating the judgment, security interest or other Liens of any Person in the
Purchased Assets or Real Property;
 
(d) Deed for the Spartanburg Site.  Such deeds, affidavits, and other documents
from Synalloy for the Spartanburg Site as may be required to transfer title to
Santolubes Spartanburg as provided herein, and to cause the title policies with
respect thereto to be issued;
 
(e) The section is intentionally left blank;
 
(f) Tax Clearance Certificates.  Tax clearance certificates (or similar
certificates), if available from the relevant Governmental Authority, for BU
dated not more than ten (10) Business Days prior to the Closing Date, stating
that BU does not owe any Tax related to the Purchased Assets to the particular
jurisdiction for which BU may be held liable;
 
(g) Third Party Consents.  Copies of all consents, notices and approvals of any
Person necessary to the consummation of the Closing and other consents and
approvals from parties to Assigned Contracts and consents and approvals, if
applicable, from Governmental or Regulatory Authorities, whether federal, state
or local shall have been obtained, and a copy of each such consent or approval
shall have been provided to Santolubes at or prior to the Closing;
 
(h) Real Property Lease.  The Real Property Lease;
 
(i) Resolutions.  Certified copies of the resolutions of the manager(s) and
member(s) of BU and directors of Synalloy approving the transactions
contemplated by this Agreement (the "Sellers' Resolutions");
 
(j) Good Standing Certificates.  Current certificates, of any state of the
United States or any other jurisdiction where the Selling Parties are qualified
to do business providing that the Selling Parties are in good standing;
 
(k) Secretary's Certificate.  A certificate from the secretary of Synalloy and
the manager of BU, dated as of the Closing Date, certifying to:  (i) the
certificate of incorporation and by-laws or certificate of formation and
operating agreement of BU, as applicable; with copies of same attached (ii) the
Sellers' Resolutions and (iii) the incumbency and signatures of the signatories
of the Selling Parties signing this Agreement, the Transaction Documents or any
other certificate or document delivered in connection herewith or therewith;
 
(l) Closing Certificate.  A closing certificate executed on behalf of Synalloy
and BU confirming the matters referred to in Sections 7.1 and 7.2;
 
22

--------------------------------------------------------------------------------


(m) Master Balance Sheet.  The Master Balance Sheet, as mutually agreed to by
the Selling Parties and the Buying Parties in writing;
 
(n) Synalloy Bill of Sale.  Synalloy's Bill of Sale as described in Section 1.2;
 
(o) Outsourcing Agreement.  The Outsourcing Agreement;
 
(p) RCRA Permit Financial Assurance Agreement.  The RCRA Financial Assurance
Agreement; and
 
(q) Other Documents.  All other previously undelivered documents, instruments or
writings required to be delivered by the Selling Parties to any Buying Parties
at or prior to the Closing pursuant to this Agreement and such other documents
and instruments as the Buying Parties or their counsel reasonably shall deem
necessary to consummate the transactions contemplated hereby.
 
6.2 Closing Deliveries of Santolubes.  At the Closing, Santolubes will execute
and deliver or cause to be executed and delivered to BU simultaneously with
delivery of the items referred to in Section 5.1 above:
 
(a) Assumption Agreement.  An assumption agreement for the Assumed Liabilities
of BU (the "Assumption Agreement");
 
(b) Real Property Lease.  The Real Property Lease;
 
(c) Resolutions.  Certified copies of the resolutions of the manager(s) and
member(s) of the Buying Parties approving the transactions contemplated by this
Agreement (the "Santolubes Resolutions");
 
(d) Manager's Certificate.  A certificate from the manager of Santolubes, dated
as of the Closing Date, certifying to:  (i) the articles of formation and
operating agreement of Santolubes, with copies of same attached; (ii) the
Santolubes Resolutions and (iii) the incumbency and signatures of the manager(s)
of Santolubes signing this Agreement, the Transaction Documents or any other
certificate or document delivered in connection herewith;
 
(e) Closing Certificate.  A closing certificate executed on behalf of Santolubes
confirming the matters referred to in Sections 8.1 and 8.2;
 
(f) Outsourcing Agreement.  The Outsourcing Agreement;
 
(g) RCRA Permit Financial Assurance Agreement.  The RCRA Financial Assurance
Agreement; and
 
(h) Other Documents.  All other previously undelivered documents, instruments or
writings required to be delivered by Santolubes to the Selling Parties at or
prior to the Closing pursuant to this Agreement and such other documents and
instruments as the Selling Parties or their counsel reasonably shall deem
necessary to consummate the transactions contemplated hereby.
 
7. CONDITIONS PRECEDENT TO SANTOLUBES’S OBLIGATIONS.  All obligations of the
Buying Parties under this Agreement are subject to the fulfillment, prior to or
at the Closing of each of the following conditions, any of which may be waived
in writing by the applicable Buying Parties:
 
23

--------------------------------------------------------------------------------


7.1  Representations and Warranties of both the Selling Parties True at the
Closing.  The representations and warranties of both the Selling Parties
contained in this Agreement or in any schedule, certificate or document
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct at and as of the
Closing Date as though such representations and warranties were made at and as
of such time.
 
7.2  Performance by the Selling Parties.  The Selling Parties shall have
performed and complied with all agreements and conditions required by this
Agreement and the Transaction Documents to be performed or complied with by them
prior to the Closing and the Selling Parties shall be ready and able to perform
and comply with their obligations at the Closing.
 
7.3  Litigation.  There shall be no litigation, proceeding or investigation
pending or threatened against the Selling Parties with respect to the Purchased
Business, the Real Property or the Purchased Assets which could have an adverse
effect thereon or which questions the validity or legality of this Agreement,
the Transaction Documents or of any action taken or to be taken by the Selling
Parties pursuant to or in connection with the provisions of this Agreement or
the Transaction Documents.
 
7.4  Delivery of Materials.  The Selling Parties shall have delivered to
Santolubes each of the materials required to be delivered by the Selling Parties
under Section 6.1 hereof.
 
8. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLING PARTIES.  All obligations
of the Selling Parties under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions, any of which
may be waived in writing by the applicable Selling Parties:
 
8.1  Representations and Warranties of the Buying Parties True at the
Closing.  The representations and warranties of each of the Buying Parties
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof or in connection with the transactions contemplated
hereby shall be true at and as of the Closing Date as though such
representations and warranties were made at and as of such time.
 
8.2  Performance by Santolubes.  The Buying Parties shall have performed and
complied with all agreements and conditions required by this Agreement and the
Transaction Documents to be performed or complied with by it prior to the
Closing and the Buying Parties shall be ready and able to perform and comply
with their obligations at the Closing.
 
8.3 Delivery of Materials.  The Buying Parties shall have delivered to the
Selling Parties each of the materials required to be delivered by the Buying
Parties under Section 6.2 hereof.
 
8.4 Purchase Prices.  The Buying Parties shall have paid the Purchase Price and
the Real Estate Purchase Price.
 
9. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION.
 
9.1 Survival.  All representations and warranties contained in this Agreement
shall survive until the day that is two (2) years after the Closing Date;
provided, however, that (i) the representations or warranties set forth in
Section 3.1  (Organization and Authority), Section 3.2  (Authorizations; Binding
Obligation), Section 3.3 (No Violations), Section 3.19 (Approvals and Filings),
Section 3.8 (Taxes), and Section 3.6 (Environmental Matters) shall survive
through the 90th day after the date of the expiration of any applicable statute
of limitations during which a claim may be brought against any Santolubes
Indemnified Party or any Purchased Asset in respect of the subject matter
thereof, and (ii) the representations and warranties set forth in Section 3.11
(Title to Assets; Purchased Assets Complete) shall survive indefinitely.  The
indemnification stated in Section 9.2(h) shall terminate if the results of
DHEC’s anticipated domestic drinking water sampling event show no exceedances of
relevant state or federal safe drinking water Primary Maximum Contaminant Levels
(MCLs) or other applicable standards such that DHEC does not require corrective
action, or if it is determined that exceedances are not attributable to
BU.  Should DHEC determine to take no action other than to continue to sample
some or all of these wells, this indemnification shall terminate.  All covenants
and agreements that by their terms contemplate or involve actions to be taken or
obligations in effect after the Closing shall survive the Closing and remain in
full force and effect in accordance with their terms and the terms of this
Agreement.
 
24

--------------------------------------------------------------------------------


9.2 Indemnification by the Selling Parties.  Subject to the other provisions of
this Article 9, from and after the Closing, the Selling Parties, jointly and
severally, shall indemnify, hold harmless and reimburse the Buying Parties and
theirs officers, directors, members, managers, agents and representatives (each
a "Santolubes Indemnified Party") from and against and in respect of any and all
Losses that may be imposed on, sustained, incurred or suffered by or assessed
against each Santolubes Indemnified Party, directly or indirectly, to the extent
relating to or arising out of or in connection with:
 
(a) any breach of any of the representations or warranties contained in Article
3;
 
(b) any failure by BU or Synalloy to perform or comply with their covenants and
agreements contained in this Agreement;
 
(c) any Third Party Claim asserted against any Santolubes Indemnified Party
related to the ownership or operation of the Purchased Business, the Purchased
Assets or Real Property by the Selling Parties or their predecessors or
Affiliates prior to the Closing Date, other than (i) Third Party Claims related
to the Assumed Liabilities, or (ii) Claims for which Buying Parties have
indemnification obligations under Section 9.3(d);
 
(d) the failure of BU to pay or otherwise satisfy any Retained Liabilities;
 
(e) the Identified Retained Environmental Projects listed in Schedule 5.4.;
 
(f) Claims arising from any matter identified on Schedule 3.6.e.ii;
 
(g) Claims arising from any matter identified on Schedule 3.6.e.iii;
 
(h) Claims filed by owners of affected property and orders from Governmental or
Regulatory Agencies requiring corrective action arising from any matter
identified on Schedule 3.6.c.iv; and
 
(i) Claims arising from any matter identified on Schedule 3.7(b) 
 
9.3 Indemnification by Santolubes.  Subject to the other provisions of this
Article 9, from and after the Closing, the Buying Parties shall indemnify the
Selling Parties and their respective officers, directors, members, managers,
agents and representatives (each a "Selling Parties Indemnified Party" and
collectively, the "Selling Parties Indemnified Parties") from and against and in
respect of any and all Losses incurred by any of the Selling Parties Indemnified
Parties that may be imposed on, sustained, incurred or suffered by or assessed
against a Selling Parties Indemnified Party, directly or indirectly, to the
extent relating to or arising out of:
 
25

--------------------------------------------------------------------------------


(a) any breach of the representations or warranties of the Buying Parties
contained in Article 4;
 
(b) any failure by either of the Buying Parties to perform or comply with its
covenants and agreements contained in this Agreement, including without
limitation, the failure of Santolubes to pay or otherwise satisfy any Assumed
Liabilities;
 
(c) the Identified Transferred Environmental Projects listed on Schedule 5.5;
 
(d) any Environmental Claim arising out of or in connection with the Purchased
Business or Synalloy’s past operations at the Spartanburg Site or its ownership
of  the Real Property, excepting however any such claim that arises out of (i)
the Selling Parties’ obligation to complete the Identified Retained
Environmental Projects listed on Schedule 5.4, (ii) any Environmental Claim
associated with a breach of any representation or warranty contained in Section
3.6, (iii) a claim made by an individual person alleging his/her personal injury
due to actions or inactions of the Selling Parties occurring prior to the
Closing Date; (iv) Selling Parties’ offsite transportation, arrangement for
offsite transportation, offsite treatment, or offsite disposal of any Hazardous
Substance if such claim arises out of a notice or request for information
issued  by a Governmental or Regulatory Authority on or before the second
anniversary of the Closing Date; or (v) any Environmental Claim arising in
connection with the Augusta Site (provided, however, this exception (v) shall in
no way affect the Buying Parties duties and obligations under Section 5.6).
 
9.4 Timing of Delivery of Notice of Claim.  No party to this Agreement,
including without limitation Synalloy, shall be liable for any Losses pursuant
to Section 9.2(a) or 9.3(a) unless the party seeking such indemnification
(the "Indemnified Party") has delivered the notice of Claim in respect of such
Loss required by Section 9.9 below to the party from which indemnification is
sought (the "Indemnifying Party") on or prior to expiration of the
representation and warranty to which such Loss relates.
 
9.5 Limitation of Liability.  Notwithstanding anything to the contrary in
Sections 9.2 or 9.3, an Indemnifying Party shall not have any liability with
respect to Losses any Indemnified Party would otherwise be entitled to recover
pursuant to Section 9.2(a) or 9.3(a), as the case may be, until the aggregate
amount of Losses for which an Indemnified Party would otherwise be entitled to
indemnification pursuant to Section 9.2(a) or 9.3(a) exceeds twenty-five
thousand dollars ($25,000) (the "Threshold"), whereupon, the Indemnifying Party
shall be liable for all Losses including the Threshold.  The Indemnifying
Party's maximum aggregate indemnification liability pursuant to Section 9.2(a)
or 9.3(a) shall be an amount equal to the sum of the Purchase Price, the Real
Property Purchase Price, and the reimbursement obligation under Section 5.5;
provided, however, that there shall be no limitation with respect to liability
for damages arising out of or based upon (i) intentional misrepresentation or
fraud, (ii) an inaccuracy in or breach of a representation or warranty contained
in Section 3.6 (Environmental Matters), (iii) a products liability claim with
respect to finished product Inventory sold by BU or its Affiliates prior to
Closing, or (iv) a personal injury claim with respect to finished product
Inventory sold by BU or its Affiliates prior to Closing.
 
9.6 Right of Subrogation.  To the extent that an Indemnifying Party makes any
payment pursuant to this Article 9 in respect of Losses for which the
Indemnified Party has a right to recover against a third party (including an
insurance company or an environmental consultant or contractor), the
Indemnifying Party shall be subrogated to the right of the Indemnified Party to
seek and obtain recovery from such third party, including, but not limited to,
the right to recover from an Indemnified Party the amount of any such recovery
paid to such Indemnified Party.
 
26

--------------------------------------------------------------------------------


9.7 No Duplication.  Any liability for indemnification hereunder shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement or more than one right to
indemnification.
 
9.8 Exclusive Remedy.  Except as otherwise contemplated hereby, from and after
the Closing, except for a party's right to recover Losses and obtain all other
legal and equitable remedies as may be available in connection with any acts of
fraud, intentional misrepresentation or active concealment, indemnification
under this Article 9 shall be the sole and exclusive remedy of the parties to
this Agreement, as applicable, for breach of any representation, warranty,
covenant or agreement contained in this Agreement, and the Selling Parties and
the Buying Parties, as applicable, shall have no other liability to the other
party or parties resulting from any such breach.
 
9.9 Notice of Claim.  If the Indemnified Party shall become aware of any claim,
proceeding or other matter (a "Claim"), that may give rise to a Loss that will
be taken into account for purposes of calculating the amount of any indemnity
obligation under this Article 9, the Indemnified Party shall promptly give
Notice thereof to the Indemnifying Party.  Such Notice shall specify whether the
Claim arises as a result of a Claim by a third party against the Indemnified
Party (a "Third Party Claim") or whether the Claim does not so arise as a result
of a Claim by a third party against the Indemnified Party (a "Direct Claim"),
and shall also specify with reasonable particularity (to the extent that the
information is available) the factual basis for the Claim and the amount of the
Claim, if known.  If the Indemnified Party does not promptly give Notice of any
Claim as specified above, such failure shall not affect the Indemnified Party's
right to indemnification hereunder for Losses in connection with such Claim,
except to the extent the Indemnifying Party's rights are prejudiced by such
failure; provided, however, that nothing in this Section 9.9 shall mitigate the
obligation of an Indemnified Party to provide such Notice during the period
specified in Section 9.1.
 
9.10 Direct Claims
 
.  With respect to any Direct Claim, following receipt of Notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have ninety (90)
days to make such investigation of the Claim as it considers necessary or
desirable.  For the purpose of such investigation, the Indemnified Party shall
make available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request.  If all parties
agree at or prior to the expiration of such 90-day period (or any mutually
agreed upon extension thereof) to the validity and amount of such Claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the full
agreed upon amount of the Claim.  If the parties do not agree, such dispute
shall be determined in accordance with Section 10.10.
 
9.11 Third Party Claims.
 
(a) With respect to any Third Party Claims as to which the Indemnified Party
intends to seek indemnity from the Indemnifying Party, the Indemnifying Party
shall have the right, at its expense and at its election, to assume control of
the negotiation, settlement and defense of the Claim through counsel of its
choice; provided, however, that the Indemnifying Party shall have no right to
assume control of the negotiation, settlement or defense of any Third Party
Claim (i) insofar as such Third Party Claim would have a Material Adverse Effect
on the Indemnified Party if resolved adversely to the interests of the
Indemnified Party, product recall, or any injunctive or other equitable relief
or criminal penalty, and (ii) unless the Indemnifying Party acknowledges in
writing to the Indemnified Party the Indemnifying Party's liability hereunder to
indemnify, hold harmless and reimburse the Indemnified Party in accordance
herewith for all Losses arising in connection with such Third Party
Claim.  Provided further, that with respect to any indemnifiable claim involving
environmental remediation, (a) the Indemnifying Party shall reasonably consult
with the Indemnified Party regarding the nature and timing of any remediation
activities which the Indemnifying Party intends to take, (b) the Buying Parties
shall grant Synalloy, its agents and contractors reasonable access to the
Spartanburg Site for the purpose of performing the remediation actions, and the
Buying Parties shall reasonably cooperate with Synalloy, its agents and
contractors in connection with such remediation work, and (c) the Indemnifying
Party shall act in good faith in undertaking any such remediation activities
required by the relevant Governmental or Regulatory Authorities. The election of
the Indemnifying Party to assume such control shall be made within thirty (30)
days of receipt of notice of the Third Party Claim, failing which the
Indemnifying Party shall be deemed to have elected not to assume such
control.  If the Indemnifying Party elects to assume such control, the
Indemnified Party shall have the right to be informed and consulted with respect
to the negotiation, settlement or defenses of such Third Party Claim and to
retain counsel to act on its behalf, but the fees and disbursements of such
counsel shall be paid by the Indemnified Party unless the Indemnifying Party
consents to the retention of such counsel or unless the named parties to any
action or proceeding include both the Indemnifying Party and the Indemnified
Party and a representation of both the Indemnifying Party and the Indemnified
Party by the same counsel would be inappropriate due to the actual or potential
differing interests between them (such as the availability of different
defenses).  If the Indemnifying Party, having elected to assume such control,
thereafter fails to defend the Third Party Claim within a reasonable period of
time, the Indemnified Party shall be entitled to assume such control, and the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to the Third Party Claim.
 
27

--------------------------------------------------------------------------------


(b) If the Indemnifying Party assumes control of the negotiation, settlement or
defense of any Third Party Claim, the Indemnifying Party shall not settle any
such Third Party Claim without the written consent of the Indemnified Party
(which consent shall not be unreasonably withheld).
 
(c) The Indemnified Party and the Indemnifying Party shall cooperate fully with
each other with respect to Third Party Claims and, regardless of which party has
control thereof as provided for herein, shall keep each other reasonably advised
with respect thereto.
 
9.12 Effect of Investigation.  The right to indemnification by a Santolubes
Indemnified Party based upon the breach of a representation or warranty of the
Selling Parties shall not be affected by any investigation (including any
environmental investigation or assessment) conducted by the Buying Parties prior
to the Closing, unless the Selling Parties can establish by clear and convincing
proof that the Buying Parties had actual conscious knowledge of the breach prior
to the Closing and elected to close the transaction notwithstanding such breach.
 
9.13 Workers' Compensation Claims.  Notwithstanding anything to the contrary
contained in this Section 9, if any personal injury Claim is made against
Santolubes or its Affiliates by a current or former employee of Santolubes, and
such Claim is made under any applicable Workers Compensation Law, then the
Losses that are subject to indemnification under this Section 9 shall exclude
(i) any award payable to the claimant under applicable Workers Compensation Law
with respect to such Workers Compensation Claim, and (ii) any increased premium
costs incurred by Santolubes or its Affiliates as a consequence of such Workers
Compensation Claim.
 
10. MISCELLANEOUS PROVISIONS.
 
10.1 Bulk Sales Laws, Sales, Use and Transfer Tax
 
.  If the Buying Parties request compliance by the Selling Parties with the
provisions of any applicable bulk sales Laws, the Selling Parties jointly and
severally agree to comply therewith and if no such request is made, the Selling
Parties agree jointly and severally to indemnify and hold the Buying Parties
harmless from, and reimburse the Buying Parties for, any Loss, cost, expense,
liability or damage which the Buying Parties may suffer or incur by virtue of
noncompliance by the Buying Parties or the Selling Parties with applicable bulk
sales Laws.  The Selling Parties shall be responsible for any sales, use and
transfer taxes imposed by the State of South Carolina on the transactions
contemplated hereby.
 
28

--------------------------------------------------------------------------------


10.2  Restrictive Covenants.
 
(a) Without Santolubes's prior written consent, neither of the Selling Parties
or any of their respective Affiliates shall for a period of three (3) years
after the Closing Date, directly or indirectly (i) within the Territory, market,
sell or solicit the sale of the Restricted Products; (ii) in the Territory,
engage in or render services to or have an interest in any business that sells
or manufactures the Restricted Products; or (iii) solicit any current or
potential customers of BU for any business that sells or manufactures Restricted
Products.
 
(b) From the Closing Date through the period ending on the second (2nd)
anniversary of the Closing Date: (1) the Selling Parties shall not, nor will
they cause or permit any of their respective Affiliates to directly or
indirectly, solicit the employment of or hire any Purchased Business Employees
who after the Closing Date become employees of either of the Buying Parties, or
otherwise interfere with the relationship between the Buying Parties and any
such person; (2) the Buying Parties, without the written consent of BU, shall
not, nor will it cause or permit any of its respective Affiliates to directly or
indirectly, solicit the employment of or hire any Person who on the Closing Date
was an employee of Synalloy or its Affiliates other than BU.
 
(c) From and after the Closing, (i) the Selling Parties will not disparage the
Buying Parties or their respective shareholders, partners, members, directors,
officers, employees or agents, or the Restricted Products manufactured or sold
by the Buying Parties; and (ii) the Buying Parties will not disparage the
Selling Parties, their Affiliates or the respective shareholders, partners,
members, directors, officers, employees or agents of the same.
 
(d) Until the Closing, in the case of the Buying Parties, and thereafter in the
case of the Selling Parties, of the transactions contemplated hereby, each party
agrees that it will treat in confidence (a) all documents, materials and other
information which it shall have obtained regarding the other parties or their
Affiliates during the course of the negotiations leading to the consummation of
the transactions contemplated hereby (whether obtained before or after the date
of this Agreement), any investigations made in connection therewith and the
preparation of this Agreement and related documents (the "Provided
Information"), and (b) all analyses, reports, compilations, evaluations and
other materials prepared by a party or by its counsel, accountants or financial
advisors that contain or otherwise reflect or are based upon, in whole or in
part, any of the Provided Information (the "Derived Information").  The
obligation of each party to treat the Provided Information and the Derived
Information in confidence shall not apply to any information which (w) is or
becomes available to such party from a source other than the other parties,
(x) is or becomes available to the public other than as a result of disclosure
by such party or its agents, (y) is required to be disclosed under applicable
Law or judicial process or (z) such party deems it necessary to disclose to
obtain any of the consents or approvals contemplated hereby, provided, however,
that if the information is to be disclosed in reliance upon clause (y) or clause
(z) above, the disclosing party shall so notify the other party promptly so that
such party may seek a protective order or take such other action as may be
available to avoid the necessity of disclosure of the information and, in all
events, the disclosing party shall use its reasonable best efforts to protect
the information through court orders or other appropriate means.  Following the
Closing, the Buying Parties shall have no obligation to treat in confidence
Provided Information and Derived Information so long as the Buying Parties' use
of such information is related to the ongoing operation of the Purchased
Business, but notwithstanding anything to the contrary in this Section 10.2(d),
the Selling Parties will be obligated to maintain such Provided Information and
Derived Information in confidence and treat the same as if it originated from
the Buying Parties.
 
29

--------------------------------------------------------------------------------


(e) The Selling Parties hereby acknowledge and agree that the provisions,
restrictions and remedies contained in this Section 10.2, including the
limitations as to time, geographical area and scope of activities to be
restrained, are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill and the legitimate business interests of
Santolubes arising out of the acquisition of the Purchased Assets pursuant to
the Agreement.  The Selling Parties acknowledge that such restrictions are
material conditions and inducement to the agreement of the Buying Parties to
enter into this Agreement and the restrictions constitute a material and
integral part of this Agreement.
 
(f) The Selling Parties acknowledge that irreparable Loss and injury may result
to the Buying Parties or the Purchased Business upon any breach of any of the
covenants contained in this Section 10.2 and that damages arising out of such
breach would be difficult to ascertain.  The Selling Parties agree that, in
addition to all the remedies provided at Law or at equity, any of the Buying
Parties may petition and seek from a court of Law or equity, without bond, both
temporary and permanent injunctive relief to prevent a breach by the Selling
Parties any such covenant.
 
(g) If any court determines that any one or more of the restrictive covenants
contained in this Section 10.2, or any part thereof, is unenforceable because of
the duration of such provision or the territory covered thereby, such court
shall have the power to reduce the duration or territory of such provisions,
and, in its reduced form, such provisions shall then be enforceable and shall be
enforced.
 
(h) The restrictions of Sections 10.2(a) and (b) shall not apply to any Person
which is not an Affiliate of Selling Parties and which after Closing purchases
or acquires control of substantially all the assets of Manufacturer’s Chemicals,
LLC.
 
10.3 Notices
 
.  All notices, requests, demands, tenders or other communications required or
permitted hereunder ("Notices") must be in writing and are deemed to have been
duly given if (a) delivered personally, (b) mailed, certified or registered
mail, return receipt requested, postage prepaid, (c) sent by Federal Express or
other nationally recognized overnight courier service or overnight express U.S.
Mail, postage prepaid, or (d) sent by facsimile or e-mail transmission, followed
with an original sent in accordance with (a), (b) or (c) above, as follows:
 
If to the Buying Parties, to:


SantoLubes LLC
P.O. Box 960
St. Charles, MO  63302-0960
Attn: George Garrison
Fax no.: (636) 723-4210
E-mail address: ggarrison@santolubes.com


with a copy to:


Smith, Gambrell & Russell, LLP
1230 Peachtree Street, N.E., Suite 3100
Atlanta, Georgia 30309-3592
Attn: Eric H. Mandus
Facsimile No.: (404) 685-6937
E-mail address:  emandus@sgrlaw.com




30

--------------------------------------------------------------------------------


If to the Buying Parties, to:


Synalloy Corporation
2155 West Croft Circle
Post Office Box 5627
Spartanburg, South Carolina  29304
Facsimile: (864) 596-1501
Gregory M. Bowie, Vice President of Finance
Facsimile No.: (864)
E-mail address: gbowie@synalloy.com


with a copy to:
Haynsworth Sinkler Boyd, P.A.
75 Beattie Place, Eleventh Floor
Greenville, SC 29601
Attn:  Andrew J. White Jr.
Facsimile No.: (864) 240-3300
E-mail address: awhite@hsblawfirm.com


Notices personally delivered or transmitted by facsimile (with confirmation of
delivery) are deemed to have been given on the date so delivered or transmitted;
provided, that if the confirmation of delivery sets forth a delivery time later
than 5:00PM on any Business Day, then the facsimile will be deemed delivered on
the succeeding Business Day.  Notices mailed are deemed to have been given on
the date three (3) Business Days after the date posted, and Notices sent in
accordance with (c) above are deemed to have been given on the next Business Day
after delivery to the courier service or U.S. Mail (in time for next day
delivery).  The parties may change their address for receipt of Notices by
delivery of a Notice of change of address in accordance with the terms of this
Section 10.3.
 
10.4 Expenses.  Except as otherwise specifically provided herein, each of the
parties shall pay all costs and expenses incurred or to be incurred by it in
negotiating and preparing this Agreement and in closing and carrying out the
transactions contemplated by this Agreement.
 
10.5 Entire Agreement, Modification.  This Agreement, the Transaction Documents,
the Annex and the Schedules and Exhibits attached to this Agreement (all of
which shall be deemed incorporated in the Agreement and made a part hereof) set
forth the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings or letters of intent
among any of the parties hereto.
 
10.6 Assignment; Binding Effect.  This Agreement, or any rights hereunder, may
not be assigned by any party hereto without the prior written consent of the
other parties; provided, however, that either or both of the Buying Parties may,
without the consent of the Selling Parties, assign their respective rights
hereunder to any of their respective Affiliates or subsidiaries, or to any
lender or lenders of either or both of the Buying Parties, or to any party that
succeeds to the Purchased Business or Real Property; provided that any such
assignment shall not result in a release of the Buying Parties from there
continuing obligations under this Agreement.  No assignment in violation of this
Section 10.6 shall be effective.  This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the successors, legal representatives
and permitted assigns of each party hereto.
 
10.7 Additional Assurances.  The parties shall cooperate in good faith to
facilitate and accomplish the transactions contemplated herein.  The provisions
of this Agreement shall be self-operative and shall not require further
agreement by the parties except as may be herein specifically provided to the
contrary; provided, however, at the request of any party, the other parties
shall execute such additional instruments and take such additional acts as are
reasonably necessary to effectuate this Agreement.
 
31

--------------------------------------------------------------------------------


10.8 Consents, Approvals and Discretion.  Whenever this Agreement requires any
consent or approval to be given by a party or a party must or may exercise
discretion, the parties agree that, unless expressly provided to the contrary,
such consent or approval shall not be unreasonably withheld or delayed and such
discretion shall be reasonably exercised.
 
10.9 Governing Law.  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of South Carolina, without giving effect to provisions thereof
regarding conflict of laws.
 
10.10 Arbitration.  Any controversy or claim arising out of or relating to this
Agreement shall be settled exclusively by arbitration in accordance with the
following provisions:
 
(a) Disputes Covered.  The agreement of the parties to arbitrate covers all
disputes of every kind relating to or arising out of this Agreement.  Disputes
include actions for breach of contract with respect to this Agreement, as well
as any claim based upon tort or any other causes of action relating to the
transactions that are the subject of this Agreement, such as claims based upon
an allegation of fraud or misrepresentation and claims based upon a federal or
state statute.  In addition, the arbitrators selected according to procedures
set forth below shall determine the arbitrability of any matter brought to them,
and their decision shall be final and binding on the parties.
 
(b) Forum.  The forum for the arbitration shall be Greenville, South Carolina.
 
(c) Selection.  There shall be three arbitrators, unless the parties are able to
agree on a single arbitrator.  In the absence of such agreement within ten (10)
days after the initiation of an arbitration proceeding, the Selling Parties
shall select one arbitrator and the Buying Parties shall select one arbitrator,
and those two arbitrators shall then select, within ten (10) days, a third
arbitrator.  If those two arbitrators are unable to select a third arbitrator
within such ten (10)-day period, a third arbitrator shall be appointed by the
commercial panel of the American Arbitration Association.  The decision in
writing of at least two of the three arbitrators shall be final and binding upon
the parties.
 
(d) Administration.  The arbitration shall be administered by the American
Arbitration Association.
 
(e) Rules.  The rules of arbitration shall be the Commercial Arbitration Rules
of the American Arbitration Association, as modified by any other instructions
that the parties may agree upon at the time, except that each party shall have
the right to conduct discovery in any manner and to the extent authorized by the
Federal Rules of Civil Procedure as interpreted by the federal courts.  If there
is any conflict between those rules and the provisions of this section, the
provisions of this section shall prevail.
 
(f) Substantive Law.  The arbitrators shall be bound by and shall strictly
enforce the terms of this Agreement and may not limit, expand or otherwise
modify its terms. The arbitrators shall make a good faith effort to apply
substantive applicable Law, but an arbitration decision shall not be subject to
review because of errors of Law.  The arbitrators shall be bound to honor claims
of privilege or work-product doctrine recognized at Law, but the arbitrators
shall have the discretion to determine whether any such claim of privilege or
work product doctrine applies.
 
32

--------------------------------------------------------------------------------


(g) Decision.  The arbitrators' decision shall provide a reasoned basis for the
resolution of each dispute and for any award.
 
(h) Expenses.  Each party shall bear its own fees and expenses with respect to
the arbitration and any proceeding related thereto and the parties shall share
equally the fees and expenses of the American Arbitration Association and the
arbitrators.
 
(i) Remedies; Award.  The arbitrators shall have power and authority to award
any remedy or judgment that could be awarded by a court of law in South
Carolina. The decision of the arbitrator(s) shall be final, binding, and
nonappealable (except in the case of fraud or malfeasance of the arbitrator)
with respect to all persons, including without limitation persons who have
failed or refused to participate in the arbitration process.  Judgment upon the
award may be entered in any court of competent jurisdiction in the United
States.
 
10.11 Waiver.  The failure of any party to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or the right of such party
thereafter to enforce each and every such provision.  The waiver by any party of
a breach or violation of any term or provision of this Agreement shall not
operate as, or be construed to be, a waiver of any subsequent breach of the same
provision by any party or of the breach of any other term or provision of this
Agreement.  The delay or a failure of a party to transmit any written notice
hereunder shall not constitute a waiver by such party of any default hereunder
or of any other or further default under this Agreement except as may expressly
be provided for by the terms of this Agreement.
 
10.12  Rules of Interpretation.(a) Whenever this Agreement provides that an
event is to occur on or performance of an obligation or activity is to be
completed by a specified day or date and the specified day or date falls on a
day other than a Business Day, the event will be deemed to have occurred on or
the performance will be deemed to have been completed by the specified day or
date if it occurs or is completed on the next succeeding Business Day.  For
purposes of this Agreement, a "Business Day" shall be any day other than a
Saturday, Sunday, bank holiday, or any other day on which the principal offices
of either Santolubes or BU are closed as required by Law or as a result of an
act of God or other reason beyond their control including, but not limited to,
adverse weather conditions.
 
(b) The subject headings of Articles and Sections of this Agreement are included
for purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.
 
(c) Each of the parties has agreed upon the particular language of the
provisions of this Agreement, including all attached Exhibits, Annex and
Schedules, and any questions of doubtful interpretation shall not be resolved by
any rule or interpretation against the draftsman but rather in accordance with
the fair meaning thereof, having due regard to the benefits and rights intended
to be conferred upon the parties hereto and the limita­tions and restrictions
upon such rights and benefits intended to be provided.
 
(d) Whenever the context of this Agreement requires, the gender of all words
herein shall include the masculine, feminine and neuter, and the number of all
words herein shall include the singular and plural.
 
33

--------------------------------------------------------------------------------


10.13 Public Announcement.  Neither the Selling Parties nor the Buying Parties
shall, without the approval of the other parties hereto, make any press release
or other public announcement concerning the terms of the transactions
contemplated by this Agreement, except as and to the extent that any such party
shall be so obligated by Law, in which case the other party shall be advised and
the parties shall use their best efforts to cause a mutually agreeable release
or announcement to be issued; provided that the foregoing shall not preclude
communications or disclosures necessary to (a) implement the provisions of this
Agreement, (b) comply with Law or accounting disclosure obligations, or
(c) respond to inquiries initiated by the press as long as the party making such
communications or disclosures informs the other parties in a timely manner that
they have been made, and provided further that the parties shall cooperate in
making a public announcement concerning this Agreement immediately following its
execution.
 
10.14 Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall be in
full force and effect, enforceable in accordance with its terms, including,
without limitation, those terms which contemplate or require the further
agreements of the parties.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and still be legal, valid or
enforceable.
 
10.15 Amendment of Agreement.  This Agreement may be amended by a written
instrument duly executed on behalf of each party hereto by its duly authorized
officer or employee.
 
10.16 Execution in Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement, it being understood that
all of the parties need not sign the same counterpart.  In the execution of this
Agreement, facsimile or scanned and emailed manual signatures shall be fully
effective for all purposes.
 
10.17 No Third Party Beneficiary.  The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person other than any
Person entitled to indemnity under Article 9, and except as otherwise provided
in Section 5.3(a).
 


(signatures begin on next page)
 
IN WITNESS WHEREOF, each of the Selling Parties and the Buying Parties have
caused this Agreement to be duly executed as of the day and year first written
above.
34

--------------------------------------------------------------------------------


 
 
BUYING PARTIES:



 
SANTOLUBES MANUFACTURING LLC





By: __________________________
      George E. Garrison, sole manager




 
SANTOLUBES SPARTANBURG HOLDINGS LLC





By: __________________________
      George E. Garrison, sole manager




SELLING PARTIES:




 
BLACKMAN UHLER SPECIALTIES, LLC





By: Synalloy Corporation, sole member


________________________________
By: Gregory M. Bowie


Title: Vice President of Finance


SYNALLOY CORPORATION


________________________________
By: Gregory M. Bowie


Title: Vice President of Finance
 

--------------------------------------------------------------------------------


ANNEX A
 
"Accountants" has the meaning given to such term in Section 1.7(c)(iii).
 
"Accounts Payable" means the amount of all trade accounts payable related to the
Purchased Business, the Purchased Assets and the Real Property determined in
accordance with GAAP consistently applied.
 
"Accounts Receivables" has the meaning given to such term in Section 1.1(i).
 
"Accruals" means expenses which have been incurred but not yet paid for as of a
date in time.
 
"Ad Valorem Taxes" has the meaning given to such term in Section 5.9.
 
"Affiliate" of a Person shall mean any Person controlling, controlled by, or
under common control with, such Person;
 
"Agreement" has the meaning given to such term in the forepart of this
Agreement.
 
"Assigned Contracts" has the meaning given to such term in Section 1.1(e).
 
"Assignment and Bill of Sale" has the meaning given to such term in Section
6.1(a).
 
"Assumed Liabilities" has the meaning given to such term in Section 1.4.
 
"Assumption Agreement" has the meaning given to such term in Section 6.2(a).
 
"Augusta Pump and Treat Remediation Work" mean the operation of the pump and
treat and monitoring work with respect to the Augusta Site that is described in
Section 5.6 of this Agreement.
 
"Augusta Site" has the meaning given to such term in the recitals of this
Agreement.
 
"BU" has the meaning given to such term in the forepart of this Agreement.
 
"Business Day(s)" has the meaning given to such term in Section 10.12(a).
 
"Buying Parties" has the meaning given to such term in the forepart of this
Agreement.
 
"Claim" has the meaning given to such term in Section 9.9.
 
"Closing" has the meaning given to such term in Section 1.6.
 
"Closing Date" has the meaning given to such term in Section 1.6.
 
"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
"Contested Items" has the meaning given to such term in Section 1.7(c)(iii).
 
"Contract" means any agreement, arrangement, lease, license, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract (whether
written or oral).
 
1

--------------------------------------------------------------------------------


"Customer List" has the meaning given to such term in Section 1.1(k).
 
"Derived Information" has the meaning given to such term in Section 10.2(d).
 
"Direct Claim" has the meaning given to such term in Section 9.9.
 
"Environmental Claim(s)" means any Claim which arises from or in connection with
any Hazardous Substance or Environmental, Health or Safety Law.
 
"Environmental, Health or Safety Law" means any federal, state, local or foreign
statute, Law, ordinance, regulation, rule, code, Order, consent decree or
judgment relating to or addressing pollution, protection of the environment,
health or safety matters relating to (i) the use, handling, or disposal of any
Hazardous Substance, or (ii) workplace or worker safety and health, as such
requirements are promulgated by any Governmental or Regulatory Authority
responsible for administering such requirements.
 
"ERISA" has the meaning given to such term in Section 3.16.
 
"ERISA Affiliate" has the meaning given to such term in Section 3.16.
 
"Excluded Assets" has the meaning given to such term in Section 1.3.
 
"Financial Statements" has the meaning given to such term in Section 3.9(a).
 
"GAAP" means generally accepted accounting principles in the United States;
 
"Governmental or Regulatory Authority" means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.
 
"Hazardous Substance(s)" mean(s) any substances, materials, and wastes listed by
the Environmental Protection Agency as hazardous substances under 40 CFR part
302 and amendments thereto, or such substances, materials and wastes which are
or become regulated under any applicable local, state or federal Law, including
any substance defined as a “hazardous substance” or “hazardous waste” under
applicable local, state or federal Law or designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, or defined as “hazardous waste”
pursuant to Section 1004 of the Resource Conservation and Recovery Act, or
defined as “hazardous substances” pursuant to Section 101 (14) of the
Comprehensive Environmental Response, Compensation, and Liability Act..
 
"Identified Retained Environmental Projects" means the presently scheduled
environmental remediation projects set forth in Schedule 5.4.
 
"Identified Transferred Environmental Projects" means those tasks set forth in
Schedule 5.5.
 
"Indebtedness" means (i) any indebtedness for borrowed money, (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security,
(iii) any Liabilities or obligations for the deferred purchase price of services
with respect to which either of the Selling Parties are liable, contingently or
otherwise, as obligor or otherwise (other than trade payables and other current
Liabilities which are recorded on the Revised Closing Schedule, (iv) any
commitment by which either of the Selling Parties assures a creditor against
Loss (including contingent reimbursement obligations with respect to letters of
credit), (v) any Indebtedness guaranteed in any manner by either of the Selling
Parties (including guarantees in the form of an agreement to repurchase or
reimburse), (vi) any Liabilities or obligations under capitalized leases with
respect to which either of the Selling Parties are liable, contingently or
otherwise, as obligor, guarantor or otherwise or with respect to which
obligations either of the Selling Parties assures a creditor against Loss
(except to the extent recorded on the Revised Closing Schedule and included in
the calculation of the Net Book Value in the Master Balance Sheet), (vii) any
Liabilities secured by a Lien on either of the  Selling Parties' assets,
(viii) any amounts owed by either of the Selling Parties to any Person under any
noncompetition, consulting or deferred compensation arrangements and (ix) any
deferred purchase price obligations related to past asset or stock acquisitions
by either of the Selling Parties with respect to the Purchased Business.
 
2

--------------------------------------------------------------------------------


"Indemnified Party" has the meaning given to such term in Section 9.4.
 
"Indemnifying Party" has the meaning given to such term in Section 9.4.
 
"Intellectual Property" means, collectively, patents, patent disclosures,
inventions, designs, models, processes, trademarks, trade names, service marks,
trade dress, logos, copyrights and mask works (and all registrations,
applications, reissuances, continuations, continuations-in-part, revisions,
extensions, reexaminations and associated goodwill with respect to each of the
foregoing), computer software (including source and object codes), computer
programs, computer data bases, written, magnetic and storage media and related
documentation and materials, data, trade secrets, confidential business
information (including ideas, formulas, compositions, inventions, know-how,
production processes and techniques, research and development information,
drawings, designs, plans, proposals and technical data, financial, marketing and
business data and pricing and cost information), Permits, franchises, licenses,
distribution rights and the like and other proprietary rights used in or
relating to the conduct of the Purchased Business (in whatever form or medium),
including all rights to institute and prosecute all suits and proceedings and
take all actions necessary or proper to collect, assert or enforce any claim,
right of title of any kind in and to the items listed above.
 
"Intellectual Property Assets" has the meaning given to such term in Section
3.5(a).
 
"Inventory" means the raw materials, work-in-process, and finished goods,
including any inventory of packaging and labels.
 
"Knowledge" means the knowledge of a fact or other matter by a current officer
of BU or Synalloy.  For purposes of this definition, an individual will be
deemed to have knowledge of a particular fact or other matter if such individual
is actually aware of such fact or other matter.
 
"Law" or "Laws" means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental or Regulatory Authority.
 
"Liability" or "Liabilities" means all Indebtedness, obligations and other
liabilities of a Person (whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due).
 
"Liens" means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sales Contract, title retention Contract or other Contract to give any of the
foregoing.
 
3

--------------------------------------------------------------------------------


"Loss" or "Losses" means any and all damages (including incidental, punitive,
exemplary and consequential damages), fines, fees, penalties, deficiencies,
diminution in value, losses and expenses (including the fees of attorneys and
accountants) whether or not arising from a Third Party Claim.
 
"Manufacturing Equipment" has the meaning given to such term in Section 1.1(b).
 
"Master Balance Sheet" means the balance sheet and supporting schedules prepared
by the Selling Parties in accordance with GAAP, reflecting the Purchased Assets,
Assumed Liabilities, and Net Book Value of BU as of the Closing Date and any
reserved liabilities relating to the Real Property.
 
"Material" or  "Materially" means any fact or circumstance that involves or is
likely to involve matters that give rise or could reasonably be expected to give
rise to Losses, Liabilities, damages (including punitive damage and
consequential damage), costs or expenses in an amount equal to, or more than,
Two Thousand Five Dollars ($2,500).
 
"Material Adverse Effect" means, with respect to any event, act, circumstance,
condition, change, development, effect or occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), whether singly or in conjunction with
any other event or events, act or acts, circumstance or circumstances, condition
or conditions, change or changes, development or developments, effect or effects
or occurrence or occurrences, whether or not related, a material adverse effect
upon, any of (a) the condition (financial or otherwise), operations or results
of operations, business, properties, assets or Liabilities of the Purchased
Business, taken as a whole, (b) the rights and remedies of a party under this
Agreement, or the ability of any party to perform any of its obligations under
this Agreement to which it is a party, or (c) the legality, validity or
enforceability of this Agreement, but excluding (i) any such effect that results
from changes affecting general U.S. or worldwide economic or capital market
conditions, (ii) any such effect that results from changes affecting the
chemical industry generally, (iii) any changes in any Law or changes in the
interpretation thereof by any Governmental or Regulatory Entity affecting the
Purchased Business, (iv) the announcement or pendency of the transaction
contemplated by this Agreement, or (v) the commencement, continuation or
escalation of a war, material armed hostilities or other material international
or national calamity or act of terrorism directly or indirectly involving the
United States of America.
 
"Motor Vehicles" has the meaning given to such term in Section 1.1(c).
 
"Net Book Value" means the recorded costs, net of reserves, of the Purchased
Assets, less the Assumed Liabilities, all as of the Closing Date, and all
determined in accordance with GAAP consistently applied and to the extent
consistent therewith, in accordance with BU's historical practices.
 
"Notices" has the meaning given to such term in Section 10.3.
 
"Order" means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).
 
"Outsourcing Agreement" means that certain outsourcing services agreement, dated
as of October 2, 2009, between Synalloy and Santolubes, substantially in the
form attached as Exhibit B
 
"Permits" means all licenses, permits, certificates of authority, certificates
of inspection, authorizations, approvals, registrations, franchises and similar
consents granted or issued by any Governmental or Regulatory Authority or any
other Person.
 
4

--------------------------------------------------------------------------------


"Permitted Lien(s)" means: (i) statutory liens for current Taxes or other
governmental charges with respect to the Real Property or Purchased Assets not
yet due and payable or the amount or validity of which is being contested and
for which adequate reserves have been established in accordance with GAAP; (ii)
mechanics, carriers, workers, repairers and similar statutory liens arising or
incurred in the ordinary course of business for amounts which are not delinquent
and which could not, individually or in the aggregate, have a Material Adverse
Effect on BU; (iii) zoning, entitlement, building and other land use regulations
imposed by a Governmental or Regulatory Authority having jurisdiction over the
Real Property which are not violated by the current use and operation of the
Real Property; (iv) covenants, conditions, restrictions and easements of record
and other matters of record affecting title to the Sites which do not Materially
interfere with the use or occupancy of the Sites currently used in the Purchased
Business; and (v) any Lien or other matter identified on Schedule 3.11.
 
"Person" shall mean and include any individual, corporation, partnership, firm,
association, joint venture, trust or other entity, or any government,
regulatory, administrative or political subdivision or agency, department or
instrumentality thereof.
 
"Prepaid Expenses" has the meaning given to such term in Section 1.1(f).
 
"Products" has the meaning given to such term in the recitals of this Agreement.
 
"Protest Notice" has the meaning given to such term in Section 1.7(c)(ii).
 
"Provided Information" has the meaning given to such term in Section 10.2(d).
 
"Purchase Price" has the meaning given to such term in Section 1.7(a).
 
"Purchased Assets" has the meaning given to such term in Section 1.1.
 
"Purchased Business" has the meaning given to such term in the recitals of this
Agreement.
 
"Purchased Business Employees" has the meaning given to such term in Section
3.15.
 
"RCRA Permit Financial Assurance Agreement" means the agreement in the form of
Exhibit C.
 
"Real Property" has the meaning given to such term in Section 2.1.
 
"Real Property Lease" has the meaning given to such term in Section 2.1.
 
"Real Property Purchase Price" has the meaning given to such term in Section
2.2.
 
"Reasonable Efforts" means the good faith and commercially reasonable efforts
that a reasonably prudent Person desirous of achieving a result would use in
similar circumstances to ensure that such result is achieved as reasonably
expeditiously as possible.
 
"Release" means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of a Hazardous Substance into the environment (including, without
limitation, the abandonment or discarding of barrels, containers and other
closed receptacles containing any Hazardous Substance) and any condition that
results in the exposure of a Person to a Hazardous Substance.
 
"Restricted Products" collectively means and refers to the Products, and any
hydrogenated or spray dried products, and any products that are competitive with
any of the foregoing, but excluding any products currently or previously sold by
Manufacturer’s Chemicals, LLC, an Affiliate of Synalloy, prior to the Closing
Date that were not manufactured by Manufacturer’s Chemicals, LLC, for or on
behalf of BU.
 
5

--------------------------------------------------------------------------------


"Retained Liabilities" has the meaning given to such term in Section 1.5.
 
"Revised Closing Date Balance Sheet" has the meaning given to such term in
Section 1.7(c)(i).
 
"Revised Closing Schedule" has the meaning given to such term in Section
1.7(c)(i).
 
"Santolubes" has the meaning given to such term in the forepart of this
Agreement.
 
"Santolubes Indemnified Party" has the meaning given to such terms in Section
9.2.
 
"Santolubes Resolutions" has the meaning given to such term in Section 6.2(c).
 
"Santolubes Spartanburg" has the meaning given to such term in the forepart of
this Agreement.
 
"Sellers' Resolutions" has the meaning given to such term in Section 6.1(i).
 
"Selling Parties" has the meaning given to such term in the forepart of this
Agreement.
 
"Selling Parties Indemnified Parties" has the meaning given to such term in
Section 9.3.
 
"Selling Parties Indemnified Party" has the meaning given to such term in
Section 9.3.
 
"Sites" has the meaning given to such term in the recitals of this Agreement.
 
"Spartanburg Site" has the meaning given to such term in the recitals of this
Agreement.
 
"Supplier List" has the meaning given to such term in Section 1.1(l).
 
"Synalloy" has the meaning given to such term in the forepart of this Agreement.
 
"Tax" or "Taxes" shall mean all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign
governmental authority, including, but not limited to, income, gross receipts,
excise, property, sales, gain, use, license, custom duty, unemployment, capital
stock, transfer, franchise, payroll, withholding, social security, minimum,
estimated, and other taxes, and shall include interest, penalties or additions
attributable thereto.
 
"Territory" shall mean Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados,
Bermuda, British Virgin Islands, Cayman Islands, Cuba, Dominica, Dominican
Republic, Grenada, Guadeloupe, Haiti, Jamaica, Martinique, Montserrat,
Netherlands Antilles, Puerto Rico, Saint Kitts and Nevis, Saint Lucia, Saint
Vincent and the Grenadines, Trinidad and Tobago, US Virgin Islands, Belize,
Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, Panama, Argentina,
Bolivia, Brazil, Chile, Colombia, Ecuador, French Guiana, Guyana, Paraguay,
Peru, Suriname, Uruguay, Venezuela, Canada, Mexico, United States, Belarus,
Bulgaria, Czech Republic, Hungary, Moldova, Poland, Romania, Russian Federation,
Slovakia, Ukraine, Denmark, Estonia, Faroe Islands (Denmark), Finland, Greenland
(Denmark), Iceland, Ireland, Latvia, Lithuania, Northern Ireland (UK), Norway,
Scotland (UK), Sweden, United Kingdom, Wales (UK), Albania, Andorra, Bosnia and
Herzegovina, Croatia (Hrvatska), Cyprus, Gibraltar (UK), Greece, Holy See
(Vatican City State), Italy, Macedonia, Rep. of, Malta, Montenegro, Portugal,
San Marino, Serbia, Slovenia, Spain, Turkey, Austria, Belgium, France, Germany,
Liechtenstein, Luxembourg, Monaco, Netherlands, and Switzerland.
 
6
6

"Third Party Claim" has the meaning given to such term in Section 9.9.
 
"Threshold" has the meaning given to such term in Section 9.5.
 
"Transaction Documents" means all agreements and instruments contemplated by and
being delivered pursuant to or in connection with this Agreement, including
without limitation, this Agreement, the Assignments and Bills of Sale, the
Assumption Agreements, the Real Property Lease, the Outsourcing Agreement, and
the limited or special warranty deed, as applicable, with respect to the
Spartanburg Site.
 
"Workers Compensation Law" means the South Carolina Workers' Compensation Laws
or the similar Laws of another state.
 
7

--------------------------------------------------------------------------------


EXHIBIT A


REAL PROPERTY LEASE
 


EXHIBIT B


OUTSOURCING AGREEMENT


 
EXHIBIT C


RCRA PERMIT FINANCIAL ASSURANCE AGREEMENT


 





--------------------------------------------------------------------------------









